

92 HR 4372 RH: Department of the Interior, Environment, and Related Agencies Appropriations Act, 2022
U.S. House of Representatives
2021-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 58117th CONGRESS1st SessionH. R. 4372[Report No. 117–83]IN THE HOUSE OF REPRESENTATIVESJuly 6, 2021Ms. Pingree, from the Committee on Appropriations, reported the following bill; which was committed to the Committee of the Whole House on the State of the Union and ordered to be printedA BILLMaking appropriations for the Department of the Interior, environment, and related agencies for the fiscal year ending September 30, 2022, and for other purposes. That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Department of the Interior, environment, and related agencies for the fiscal year ending September 30, 2022, and for other purposes, namely:IDepartment of the interiorBureau of land managementMANAGEMENT OF LANDS AND RESOURCES (INCLUDING TRANSFER OF FUNDS)For necessary expenses for protection, use, improvement, development, disposal, cadastral surveying, classification, acquisition of easements and other interests in lands, and performance of other functions, including maintenance of facilities, as authorized by law, in the management of lands and their resources under the jurisdiction of the Bureau of Land Management, including the general administration of the Bureau, and assessment of mineral potential of public lands pursuant to section 1010(a) of Public Law 96–487 (16 U.S.C. 3150(a)), $1,458,414,000, to remain available until September 30, 2023; of which $78,724,000 for annual and deferred maintenance and $162,093,000 for the wild horse and burro program, as authorized by Public Law 92–195 (16 U.S.C. 1331 et seq.), shall remain available until expended: Provided, That amounts in the fee account of the BLM Permit Processing Improvement Fund may be used for any bureau-related expenses associated with the processing of oil and gas applications for permits to drill and related use of authorizations: Provided further, That the Bureau of Land Management may accept transfers of funds from U.S. Customs and Border Protection for mitigation activities, including land acquisition, related to construction of border barriers on Federal lands.In addition, $39,696,000 is for Mining Law Administration program operations, including the cost of administering the mining claim fee program, to remain available until expended, to be reduced by amounts collected by the Bureau and credited to this appropriation from mining claim maintenance fees and location fees that are hereby authorized for fiscal year 2022, so as to result in a final appropriation estimated at not more than $1,458,414,000, and $2,000,000, to remain available until expended, from communication site rental fees established by the Bureau for the cost of administering communication site activities. OREGON AND CALIFORNIA GRANT LANDSFor expenses necessary for management, protection, and development of resources and for construction, operation, and maintenance of access roads, reforestation, and other improvements on the revested Oregon and California Railroad grant lands, on other Federal lands in the Oregon and California land-grant counties of Oregon, and on adjacent rights-of-way; and acquisition of lands or interests therein, including existing connecting roads on or adjacent to such grant lands; $124,471,000, to remain available until expended: Provided, That 25 percent of the aggregate of all receipts during the current fiscal year from the revested Oregon and California Railroad grant lands is hereby made a charge against the Oregon and California land-grant fund and shall be transferred to the General Fund in the Treasury in accordance with the second paragraph of subsection (b) of title II of the Act of August 28, 1937 (43 U.S.C. 2605).RANGE IMPROVEMENTSFor rehabilitation, protection, and acquisition of lands and interests therein, and improvement of Federal rangelands pursuant to section 401 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1751), notwithstanding any other Act, sums equal to 50 percent of all moneys received during the prior fiscal year under sections 3 and 15 of the Taylor Grazing Act (43 U.S.C. 315b, 315m) and the amount designated for range improvements from grazing fees and mineral leasing receipts from Bankhead-Jones lands transferred to the Department of the Interior pursuant to law, but not less than $10,000,000, to remain available until expended: Provided, That not to exceed $600,000 shall be available for administrative expenses.SERVICE CHARGES, DEPOSITS, AND FORFEITURESFor administrative expenses and other costs related to processing application documents and other authorizations for use and disposal of public lands and resources, for costs of providing copies of official public land documents, for monitoring construction, operation, and termination of facilities in conjunction with use authorizations, and for rehabilitation of damaged property, such amounts as may be collected under Public Law 94–579 (43 U.S.C. 1701 et seq.), and under section 28 of the Mineral Leasing Act (30 U.S.C. 185), to remain available until expended: Provided, That notwithstanding any provision to the contrary of section 305(a) of Public Law 94–579 (43 U.S.C. 1735(a)), any moneys that have been or will be received pursuant to that section, whether as a result of forfeiture, compromise, or settlement, if not appropriate for refund pursuant to section 305(c) of that Act (43 U.S.C. 1735(c)), shall be available and may be expended under the authority of this Act by the Secretary of the Interior to improve, protect, or rehabilitate any public lands administered through the Bureau of Land Management which have been damaged by the action of a resource developer, purchaser, permittee, or any unauthorized person, without regard to whether all moneys collected from each such action are used on the exact lands damaged which led to the action: Provided further, That any such moneys that are in excess of amounts needed to repair damage to the exact land for which funds were collected may be used to repair other damaged public lands. MISCELLANEOUS TRUST FUNDSIn addition to amounts authorized to be expended under existing laws, there is hereby appropriated such amounts as may be contributed under section 307 of Public Law 94–579 (43 U.S.C. 1737), and such amounts as may be advanced for administrative costs, surveys, appraisals, and costs of making conveyances of omitted lands under section 211(b) of that Act (43 U.S.C. 1721(b)), to remain available until expended. ADMINISTRATIVE PROVISIONSThe Bureau of Land Management may carry out the operations funded under this Act by direct expenditure, contracts, grants, cooperative agreements, and reimbursable agreements with public and private entities, including with States. Appropriations for the Bureau shall be available for purchase, erection, and dismantlement of temporary structures, and alteration and maintenance of necessary buildings and appurtenant facilities to which the United States has title; up to $100,000 for payments, at the discretion of the Secretary, for information or evidence concerning violations of laws administered by the Bureau; miscellaneous and emergency expenses of enforcement activities authorized or approved by the Secretary and to be accounted for solely on the Secretary’s certificate, not to exceed $10,000: Provided, That notwithstanding Public Law 90–620 (44 U.S.C. 501), the Bureau may, under cooperative cost-sharing and partnership arrangements authorized by law, procure printing services from cooperators in connection with jointly produced publications for which the cooperators share the cost of printing either in cash or in services, and the Bureau determines the cooperator is capable of meeting accepted quality standards: Provided further, That projects to be funded pursuant to a written commitment by a State government to provide an identified amount of money in support of the project may be carried out by the Bureau on a reimbursable basis. United states fish and wildlife serviceRESOURCE MANAGEMENT(INCLUDING TRANSFER OF FUNDS)For necessary expenses of the United States Fish and Wildlife Service, as authorized by law, and for scientific and economic studies, general administration, and for the performance of other authorized functions related to such resources, $1,651,795,000 to remain available until September 30, 2023: Provided , That not to exceed $22,279,000 shall be used for implementing subsections (a), (b), (c), and (e) of section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) (except for processing petitions, developing and issuing proposed and final regulations, and taking any other steps to implement actions described in subsection (c)(2)(A), (c)(2)(B)(i), or (c)(2)(B)(ii)): Provided further, That the United States Fish and Wildlife Service may accept transfers of funds from U.S. Customs and Border Protection for mitigation activities, including land acquisition, related to construction of border barriers on Federal lands.CONSTRUCTIONFor construction, improvement, acquisition, or removal of buildings and other facilities required in the conservation, management, investigation, protection, and utilization of fish and wildlife resources, and the acquisition of lands and interests therein; $34,620,000, to remain available until expended. COOPERATIVE ENDANGERED SPECIES CONSERVATION FUNDFor expenses necessary to carry out section 6 of the Endangered Species Act of 1973 (16 U.S.C. 1535), $24,064,000, to remain available until expended, of which $24,064,000 is to be derived from the Cooperative Endangered Species Conservation Fund.NATIONAL WILDLIFE REFUGE FUNDFor expenses necessary to implement the Act of October 17, 1978 (16 U.S.C. 715s), $13,228,000.NORTH AMERICAN WETLANDS CONSERVATION FUNDFor expenses necessary to carry out the provisions of the North American Wetlands Conservation Act (16 U.S.C. 4401 et seq.), $50,000,000, to remain available until expended.NEOTROPICAL MIGRATORY BIRD CONSERVATIONFor expenses necessary to carry out the Neotropical Migratory Bird Conservation Act (16 U.S.C. 6101 et seq.), $6,500,000, to remain available until expended. MULTINATIONAL SPECIES CONSERVATION FUNDFor expenses necessary to carry out the African Elephant Conservation Act (16 U.S.C. 4201 et seq.), the Asian Elephant Conservation Act of 1997 (16 U.S.C. 4261 et seq.), the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5301 et seq.), the Great Ape Conservation Act of 2000 (16 U.S.C. 6301 et seq.), and the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6601 et seq.), $22,000,000, to remain available until expended. STATE AND TRIBAL WILDLIFE GRANTSFor wildlife conservation grants to States and to the District of Columbia, Puerto Rico, Guam, the United States Virgin Islands, the Northern Mariana Islands, American Samoa, and Indian tribes under the provisions of the Fish and Wildlife Act of 1956 and the Fish and Wildlife Coordination Act, for the development and implementation of programs for the benefit of wildlife and their habitat, including species that are not hunted or fished, $82,362,000, to remain available until expended: Provided, That of the amount provided herein, $8,000,000 is for a competitive grant program for Indian tribes not subject to the remaining provisions of this appropriation: Provided further, That $10,362,000 is for a competitive grant program to implement approved plans for States, territories, and other jurisdictions and at the discretion of affected States, the regional Associations of fish and wildlife agencies, not subject to the remaining provisions of this appropriation: Provided further, That the Secretary shall, after deducting $18,362,000 and administrative expenses, apportion the amount provided herein in the following manner: (1) to the District of Columbia and to the Commonwealth of Puerto Rico, each a sum equal to not more than one-half of 1 percent thereof; and (2) to Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands, each a sum equal to not more than one-fourth of 1 percent thereof: Provided further, That the Secretary of the Interior shall apportion the remaining amount in the following manner: (1) one-third of which is based on the ratio to which the land area of such State bears to the total land area of all such States; and (2) two-thirds of which is based on the ratio to which the population of such State bears to the total population of all such States: Provided further, That the amounts apportioned under this paragraph shall be adjusted equitably so that no State shall be apportioned a sum which is less than 1 percent of the amount available for apportionment under this paragraph for any fiscal year or more than 5 percent of such amount: Provided further, That the Federal share of planning grants shall not exceed 75 percent of the total costs of such projects and the Federal share of implementation grants shall not exceed 65 percent of the total costs of such projects: Provided further, That the non-Federal share of such projects may not be derived from Federal grant programs: Provided further, That any amount apportioned in 2022 to any State, territory, or other jurisdiction that remains unobligated as of September 30, 2023, shall be reapportioned, together with funds appropriated in 2024, in the manner provided herein. ADMINISTRATIVE PROVISIONSThe United States Fish and Wildlife Service may carry out the operations of Service programs by direct expenditure, contracts, grants, cooperative agreements and reimbursable agreements with public and private entities. Appropriations and funds available to the United States Fish and Wildlife Service shall be available for repair of damage to public roads within and adjacent to reservation areas caused by operations of the Service; options for the purchase of land at not to exceed one dollar for each option; facilities incident to such public recreational uses on conservation areas as are consistent with their primary purpose; and the maintenance and improvement of aquaria, buildings, and other facilities under the jurisdiction of the Service and to which the United States has title, and which are used pursuant to law in connection with management, and investigation of fish and wildlife resources: Provided, That notwithstanding 44 U.S.C. 501, the Service may, under cooperative cost sharing and partnership arrangements authorized by law, procure printing services from cooperators in connection with jointly produced publications for which the cooperators share at least one-half the cost of printing either in cash or services and the Service determines the cooperator is capable of meeting accepted quality standards: Provided further, That the Service may accept donated aircraft as replacements for existing aircraft: Provided further, That notwithstanding 31 U.S.C. 3302, all fees collected for non-toxic shot review and approval shall be deposited under the heading United States Fish and Wildlife Service—Resource Management and shall be available to the Secretary, without further appropriation, to be used for expenses of processing of such non-toxic shot type or coating applications and revising regulations as necessary, and shall remain available until expended. National park serviceOPERATION OF THE NATIONAL PARK SYSTEM(INCLUDING TRANSFER OF FUNDS)For expenses necessary for the management, operation, and maintenance of areas and facilities administered by the National Park Service and for the general administration of the National Park Service, $2,965,756,000, to remain available until September 30, 2023, of which $11,452,000 shall be for planning and interagency coordination in support of Everglades restoration and $135,980,000 shall be for maintenance, repair, or rehabilitation projects for constructed assets and $188,184,000 shall be for cyclic maintenance projects for constructed assets and cultural resources and $5,000,000 shall be for uses authorized by section 101122 of title 54, United States Code: Provided, That funds appropriated under this heading in this Act are available for the purposes of section 5 of Public Law 95–348: Provided further, That notwithstanding section 9 of the 400 Years of African-American History Commission Act (36 U.S.C. note prec. 101; Public Law 115–102), as amended, $3,300,000 of the funds provided under this heading shall be made available for the purposes specified by that Act: Provided further, That section 7(b) and 8 of that Act shall be amended by striking July 1, 2022 and inserting July 1, 2023: Provided further, That the National Park Service may accept transfers of funds from U.S. Customs and Border Protection for mitigation activities, including land acquisition, related to construction of border barriers on Federal lands.In addition, for purposes described in section 2404 of Public Law 116–9, an amount equal to the amount deposited in this fiscal year into the National Park Medical Services Fund established pursuant to such section of such Act, to remain available until expended, shall be derived from such Fund. NATIONAL RECREATION AND PRESERVATIONFor expenses necessary to carry out recreation programs, natural programs, cultural programs, heritage partnership programs, environmental compliance and review, international park affairs, and grant administration, not otherwise provided for, $80,410,000, to remain available until September 30, 2023.HISTORIC PRESERVATION FUNDFor expenses necessary in carrying out the National Historic Preservation Act (division A of subtitle III of title 54, United States Code), $155,800,000, to be derived from the Historic Preservation Fund and to remain available until September 30, 2023, of which $30,000,000 shall be for Save America's Treasures grants for preservation of nationally significant sites, structures and artifacts as authorized by section 7303 of the Omnibus Public Land Management Act of 2009 (54 U.S.C. 3089): Provided, That an individual Save America's Treasures grant shall be matched by non-Federal funds: Provided further, That individual projects shall only be eligible for one grant: Provided further, That all projects to be funded shall be approved by the Secretary of the Interior in consultation with the House and Senate Committees on Appropriations: Provided further, That of the funds provided for the Historic Preservation Fund, $1,250,000 is for competitive grants for the survey and nomination of properties to the National Register of Historic Places and as National Historic Landmarks associated with communities currently under-represented, as determined by the Secretary, $26,375,000 is for competitive grants to preserve the sites and stories of the Civil Rights movement; $10,000,000 is for grants to Historically Black Colleges and Universities; $7,500,000 is for competitive grants for the restoration of historic properties of national, State, and local significance listed on or eligible for inclusion on the National Register of Historic Places, to be made without imposing the usage or direct grant restrictions of section 101(e)(3) (54 U.S.C. 302904) of the National Historical Preservation Act: Provided further, That such competitive grants shall be made without imposing the matching requirements in section 302902(b)(3) of title 54, United States Code to States and Indian tribes as defined in chapter 3003 of such title, Native Hawaiian organizations, local governments, including Certified Local Governments, and non-profit organizations. CONSTRUCTIONFor construction, improvements, repair, or replacement of physical facilities, and compliance and planning for programs and areas administered by the National Park Service, $252,613,000, to remain available until expended: Provided, That notwithstanding any other provision of law, for any project initially funded in fiscal year 2022 with a future phase indicated in the National Park Service 5-Year Line Item Construction Plan, a single procurement may be issued which includes the full scope of the project: Provided further, That the solicitation and contract shall contain the clause availability of funds found at 48 CFR 52.232–18: Provided further, That National Park Service Donations, Park Concessions Franchise Fees, and Recreation Fees may be made available for the cost of adjustments and changes within the original scope of effort for projects funded by the National Park Service Construction appropriation: Provided further, That the Secretary of the Interior shall consult with the Committees on Appropriations, in accordance with current reprogramming thresholds, prior to making any charges authorized by this section.CENTENNIAL CHALLENGEFor expenses necessary to carry out the provisions of section 101701 of title 54, United States Code, relating to challenge cost share agreements, $15,000,000, to remain available until expended, for Centennial Challenge projects and programs: Provided, That not less than 50 percent of the total cost of each project or program shall be derived from non-Federal sources in the form of donated cash, assets, or a pledge of donation guaranteed by an irrevocable letter of credit. ADMINISTRATIVE PROVISIONS(INCLUDING TRANSFER OF FUNDS)In addition to other uses set forth in section 101917(c)(2) of title 54, United States Code, franchise fees credited to a sub-account shall be available for expenditure by the Secretary, without further appropriation, for use at any unit within the National Park System to extinguish or reduce liability for Possessory Interest or leasehold surrender interest. Such funds may only be used for this purpose to the extent that the benefitting unit anticipated franchise fee receipts over the term of the contract at that unit exceed the amount of funds used to extinguish or reduce liability. Franchise fees at the benefitting unit shall be credited to the sub-account of the originating unit over a period not to exceed the term of a single contract at the benefitting unit, in the amount of funds so expended to extinguish or reduce liability.For the costs of administration of the Land and Water Conservation Fund grants authorized by section 105(a)(2)(B) of the Gulf of Mexico Energy Security Act of 2006 (Public Law 109–432), the National Park Service may retain up to 3 percent of the amounts which are authorized to be disbursed under such section, such retained amounts to remain available until expended.National Park Service funds may be transferred to the Federal Highway Administration (FHWA), Department of Transportation, for purposes authorized under 23 U.S.C. 203. Transfers may include a reasonable amount for FHWA administrative support costs.United states geological surveySURVEYS, INVESTIGATIONS, AND RESEARCHFor expenses necessary for the United States Geological Survey to perform surveys, investigations, and research covering topography, geology, hydrology, biology, and the mineral and water resources of the United States, its territories and possessions, and other areas as authorized by 43 U.S.C. 31, 1332, and 1340; classify lands as to their mineral and water resources; give engineering supervision to power permittees and Federal Energy Regulatory Commission licensees; administer the minerals exploration program (30 U.S.C. 641); conduct inquiries into the economic conditions affecting mining and materials processing industries (30 U.S.C. 3, 21a, and 1603; 50 U.S.C. 98g(a)(1)) and related purposes as authorized by law; and to publish and disseminate data relative to the foregoing activities; $1,642,437,000, to remain available until September 30, 2023; of which $84,788,000 shall remain available until expended for satellite operations; and of which $84,664,000 shall be available until expended for deferred maintenance and capital improvement projects that exceed $100,000 in cost: Provided, That none of the funds provided for the ecosystem research activity shall be used to conduct new surveys on private property, unless specifically authorized in writing by the property owner: Provided further, That no part of this appropriation shall be used to pay more than one-half the cost of topographic mapping or water resources data collection and investigations carried on in cooperation with States and municipalities. ADMINISTRATIVE PROVISIONSFrom within the amount appropriated for activities of the United States Geological Survey such sums as are necessary shall be available for contracting for the furnishing of topographic maps and for the making of geophysical or other specialized surveys when it is administratively determined that such procedures are in the public interest; construction and maintenance of necessary buildings and appurtenant facilities; acquisition of lands for gauging stations, observation wells, and seismic equipment; expenses of the United States National Committee for Geological Sciences; and payment of compensation and expenses of persons employed by the Survey duly appointed to represent the United States in the negotiation and administration of interstate compacts: Provided, That activities funded by appropriations herein made may be accomplished through the use of contracts, grants, or cooperative agreements as defined in section 6302 of title 31, United States Code: Provided further, That the United States Geological Survey may enter into contracts or cooperative agreements directly with individuals or indirectly with institutions or nonprofit organizations, without regard to 41 U.S.C. 6101, for the temporary or intermittent services of students or recent graduates, who shall be considered employees for the purpose of chapters 57 and 81 of title 5, United States Code, relating to compensation for travel and work injuries, and chapter 171 of title 28, United States Code, relating to tort claims, but shall not be considered to be Federal employees for any other purposes. Bureau of ocean energy managementOCEAN ENERGY MANAGEMENTFor expenses necessary for granting and administering leases, easements, rights-of-way, and agreements for use for oil and gas, other minerals, energy, and marine-related purposes on the Outer Continental Shelf and approving operations related thereto, as authorized by law; for environmental studies, as authorized by law; for implementing other laws and to the extent provided by Presidential or Secretarial delegation; and for matching grants or cooperative agreements, $223,932,000, of which $180,932,000 is to remain available until September 30, 2023, and of which $43,000,000 is to remain available until expended: Provided, That this total appropriation shall be reduced by amounts collected by the Secretary of the Interior and credited to this appropriation from additions to receipts resulting from increases to lease rental rates in effect on August 5, 1993, and from cost recovery fees from activities conducted by the Bureau of Ocean Energy Management pursuant to the Outer Continental Shelf Lands Act, including studies, assessments, analysis, and miscellaneous administrative activities: Provided further, That the sum herein appropriated shall be reduced as such collections are received during the fiscal year, so as to result in a final fiscal year 2022 appropriation estimated at not more than $180,932,000: Provided further, That not to exceed $3,000 shall be available for reasonable expenses related to promoting volunteer beach and marine cleanup activities.Bureau of safety and environmental enforcementOFFSHORE SAFETY AND ENVIRONMENTAL ENFORCEMENTFor expenses necessary for the regulation of operations related to leases, easements, rights-of-way, and agreements for use for oil and gas, other minerals, energy, and marine-related purposes on the Outer Continental Shelf, as authorized by law; for enforcing and implementing laws and regulations as authorized by law and to the extent provided by Presidential or Secretarial delegation; and for matching grants or cooperative agreements, $181,030,000, of which $155,273,000 is to remain available until September 30, 2023, and of which $25,757,000 is to remain available until expended, including $5,000,000 for offshore decommissioning activities: Provided, That this total appropriation shall be reduced by amounts collected by the Secretary of the Interior and credited to this appropriation from additions to receipts resulting from increases to lease rental rates in effect on August 5, 1993, and from cost recovery fees from activities conducted by the Bureau of Safety and Environmental Enforcement pursuant to the Outer Continental Shelf Lands Act, including studies, assessments, analysis, and miscellaneous administrative activities: Provided further, That the sum herein appropriated shall be reduced as such collections are received during the fiscal year, so as to result in a final fiscal year 2022 appropriation estimated at not more than $155,273,000.For an additional amount, $32,243,000, to remain available until expended, to be reduced by amounts collected by the Secretary and credited to this appropriation, which shall be derived from non-refundable inspection fees collected in fiscal year 2022, as provided in this Act: Provided, That to the extent that amounts realized from such inspection fees exceed $32,243,000, the amounts realized in excess of $32,243,000 shall be credited to this appropriation and remain available until expended: Provided further, That for fiscal year 2022, not less than 50 percent of the inspection fees expended by the Bureau of Safety and Environmental Enforcement will be used to fund personnel and mission-related costs to expand capacity and expedite the orderly development, subject to environmental safeguards, of the Outer Continental Shelf pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), including the review of applications for permits to drill. OIL SPILL RESEARCHFor necessary expenses to carry out title I, section 1016; title IV, sections 4202 and 4303; title VII; and title VIII, section 8201 of the Oil Pollution Act of 1990, $15,099,000, which shall be derived from the Oil Spill Liability Trust Fund, to remain available until expended. Office of surface mining reclamation and enforcementREGULATION AND TECHNOLOGYFor necessary expenses to carry out the provisions of the Surface Mining Control and Reclamation Act of 1977, Public Law 95–87, $119,257,000, to remain available until September 30, 2023, of which $65,000,000 shall be available for state and tribal regulatory grants: Provided, That appropriations for the Office of Surface Mining Reclamation and Enforcement may provide for the travel and per diem expenses of State and tribal personnel attending Office of Surface Mining Reclamation and Enforcement sponsored training.In addition, for costs to review, administer, and enforce permits issued by the Office pursuant to section 507 of Public Law 95–87 (30 U.S.C. 1257), $40,000, to remain available until expended: Provided, That fees assessed and collected by the Office pursuant to such section 507 shall be credited to this account as discretionary offsetting collections, to remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as collections are received during the fiscal year, so as to result in a fiscal year 2022 appropriation estimated at not more than $119,257,000.ABANDONED MINE RECLAMATION FUNDFor necessary expenses to carry out title IV of the Surface Mining Control and Reclamation Act of 1977, Public Law 95–87, $27,765,000, to be derived from receipts of the Abandoned Mine Reclamation Fund and to remain available until expended: Provided, That pursuant to Public Law 97–365, the Department of the Interior is authorized to use up to 20 percent from the recovery of the delinquent debt owed to the United States Government to pay for contracts to collect these debts: Provided further, That funds made available under title IV of Public Law 95–87 may be used for any required non-Federal share of the cost of projects funded by the Federal Government for the purpose of environmental restoration related to treatment or abatement of acid mine drainage from abandoned mines: Provided further, That such projects must be consistent with the purposes and priorities of the Surface Mining Control and Reclamation Act: Provided further, That amounts provided under this heading may be used for the travel and per diem expenses of State and tribal personnel attending Office of Surface Mining Reclamation and Enforcement sponsored training. In addition, $165,000,000, to remain available until expended, for grants to States and federally recognized Indian Tribes for reclamation of abandoned mine lands and other related activities: Provided, That such additional amount shall be used for economic and community development in conjunction with the priorities in section 403(a) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1233(a)): Provided further, That of such additional amount, $105,000,000 shall be distributed in equal amounts to the three Appalachian States with the greatest amount of unfunded needs to meet the priorities described in paragraphs (1) and (2) of such section, $45,000,000 shall be distributed in equal amounts to the three Appalachian States with the subsequent greatest amount of unfunded needs to meet such priorities, and $15,000,000 shall be for grants to federally recognized Indian Tribes without regard to their status as certified or uncertified under the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1233(a)), for reclamation of abandoned mine lands and other related activities and shall be used for economic and community development in conjunction with the priorities in section 403(a) of the Surface Mining Control and Reclamation Act of 1977: Provided further, That such additional amount shall be allocated to States and Indian Tribes within 60 days after the date of enactment of this Act.Indian affairsBureau of indian affairsOPERATION OF INDIAN PROGRAMS(INCLUDING TRANSFERS OF FUNDS)For expenses necessary for the operation of Indian programs, as authorized by law, including the Snyder Act of November 2, 1921 (25 U.S.C. 13) and the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 5301 et seq.), $1,924,089,000, to remain available until September 30, 2023, except as otherwise provided herein; of which not to exceed $8,500 may be for official reception and representation expenses; of which not to exceed $78,494,000 shall be for welfare assistance payments: Provided, That in cases of designated Federal disasters, the Secretary of the Interior may exceed such cap for welfare payments from the amounts provided herein, to provide for disaster relief to Indian communities affected by the disaster: Provided further, That federally recognized Indian tribes and tribal organizations of federally recognized Indian tribes may use their tribal priority allocations for unmet welfare assistance costs: Provided further, That not to exceed $60,182,000 shall remain available until expended for housing improvement, road maintenance, attorney fees, litigation support, land records improvement, and the Navajo-Hopi Settlement Program: Provided further, That any forestry funds allocated to a federally recognized tribe which remain unobligated as of September 30, 2023, may be transferred during fiscal year 2024 to an Indian forest land assistance account established for the benefit of the holder of the funds within the holder’s trust fund account: Provided further, That any such unobligated balances not so transferred shall expire on September 30, 2024: Provided further, That in order to enhance the safety of Bureau field employees, the Bureau may use funds to purchase uniforms or other identifying articles of clothing for personnel: Provided further, That the Bureau of Indian Affairs may accept transfers of funds from United States Customs and Border Protection to supplement any other funding available for reconstruction or repair of roads owned by the Bureau of Indian Affairs as identified on the National Tribal Transportation Facility Inventory, 23 U.S.C. 202(b)(1): Provided further, That section 5 of the Indian Reorganization Act of June 18, 1934 (25 U.S.C. 5108) shall be applied by substituting $2,500,000 for $2,000,000.INDIAN LAND CONSOLIDATIONFor the acquisition of fractional interests to further land consolidation as authorized under the Indian Land Consolidation Act Amendments of 2000 (Public Law 106–462), and the American Indian Probate Reform Act of 2004 (Public Law 108–374), $75,000,000, to remain available until expended: Provided, That any provision of the Indian Land Consolidation Act Amendments of 2000 (Public Law 106–462) that requires or otherwise relates to application of a lien shall not apply to the acquisitions funded herein.CONTRACT SUPPORT COSTSFor payments to tribes and tribal organizations for contract support costs associated with Indian Self-Determination and Education Assistance Act agreements with the Bureau of Indian Affairs and the Bureau of Indian Education for fiscal year 2022, such sums as may be necessary, which shall be available for obligation through September 30, 2023: Provided, That notwithstanding any other provision of law, no amounts made available under this heading shall be available for transfer to another budget account. PAYMENTS FOR TRIBAL LEASESFor payments to tribes and tribal organizations for leases pursuant to section 105(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5324(l)) for fiscal year 2022, such sums as may be necessary, which shall be available for obligation through September 30, 2023: Provided, That notwithstanding any other provision of law, no amounts made available under this heading shall be available for transfer to another budget account. CONSTRUCTION(INCLUDING TRANSFER OF FUNDS)For construction, repair, improvement, and maintenance of irrigation and power systems, buildings, utilities, and other facilities, including architectural and engineering services by contract; acquisition of lands, and interests in lands; and preparation of lands for farming, and for construction of the Navajo Indian Irrigation Project pursuant to Public Law 87–483; $187,992,000, to remain available until expended: Provided, That such amounts as may be available for the construction of the Navajo Indian Irrigation Project may be transferred to the Bureau of Reclamation: Provided further, That any funds provided for the Safety of Dams program pursuant to the Act of November 2, 1921 (25 U.S.C. 13), shall be made available on a nonreimbursable basis: Provided further, That this appropriation may be reimbursed from the Office of the Special Trustee for American Indians appropriation for the appropriate share of construction costs for space expansion needed in agency offices to meet trust reform implementation: Provided further, That of the funds made available under this heading, $10,000,000 shall be derived from the Indian Irrigation Fund established by section 3211 of the WIIN Act (Public Law 114–322; 130 Stat. 1749).INDIAN LAND AND WATER CLAIM SETTLEMENTS AND MISCELLANEOUS PAYMENTS TO INDIANS For payments and necessary administrative expenses for implementation of Indian land and water claim settlements pursuant to Public Laws 99–264, 114–322, and 116-260 and for implementation of other land and water rights settlements, $75,844,000, to remain available until expended, of which up to $25,000,000 shall be available for deposit into the Séliš-Qlispé Ksanka Settlement Trust Fund established by Public Law 116–260.INDIAN GUARANTEED LOAN PROGRAM ACCOUNTFor the cost of guaranteed loans and insured loans, $11,833,000, to remain available until September 30, 2023, of which $1,629,000 is for administrative expenses, as authorized by the Indian Financing Act of 1974: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed or insured, not to exceed $103,456,940.Bureau of indian educationOPERATION OF INDIAN EDUCATION PROGRAMSFor expenses necessary for the operation of Indian education programs, as authorized by law, including the Snyder Act of November 2, 1921 (25 U.S.C. 13), the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 5301 et seq.), the Education Amendments of 1978 (25 U.S.C. 2001–2019), and the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.), $1,083,463,000 to remain available until September 30, 2023, except as otherwise provided herein: Provided, That federally recognized Indian tribes and tribal organizations of federally recognized Indian tribes may use their tribal priority allocations for unmet welfare assistance costs: Provided further, That not to exceed $797,911,000 for school operations costs of Bureau-funded schools and other education programs shall become available on July 1, 2022, and shall remain available until September 30, 2023: Provided further, That notwithstanding any other provision of law, including but not limited to the Indian Self–Determination Act of 1975 (25 U.S.C. 5301 et seq.) and section 1128 of the Education Amendments of 1978 (25 U.S.C. 2008), not to exceed $92,285,000 within and only from such amounts made available for school operations shall be available for administrative cost grants associated with grants approved prior to July 1, 2022: Provided further, That in order to enhance the safety of Bureau field employees, the Bureau may use funds to purchase uniforms or other identifying articles of clothing for personnel. EDUCATION CONSTRUCTIONFor construction, repair, improvement, and maintenance of buildings, utilities, and other facilities necessary for the operation of Indian education programs, including architectural and engineering services by contract; acquisition of lands, and interests in lands; $267,330,000 to remain available until expended: Provided, That in order to ensure timely completion of construction projects, the Secretary of the Interior may assume control of a project and all funds related to the project, if, not later than 18 months after the date of the enactment of this Act, any Public Law 100–297 (25 U.S.C. 2501, et seq.) grantee receiving funds appropriated in this Act or in any prior Act, has not completed the planning and design phase of the project and commenced construction. ADMINISTRATIVE PROVISIONSThe Bureau of Indian Affairs and the Bureau of Indian Education may carry out the operation of Indian programs by direct expenditure, contracts, cooperative agreements, compacts, and grants, either directly or in cooperation with States and other organizations. Notwithstanding Public Law 87–279 (25 U.S.C. 15), the Bureau of Indian Affairs may contract for services in support of the management, operation, and maintenance of the Power Division of the San Carlos Irrigation Project. Notwithstanding any other provision of law, no funds available to the Bureau of Indian Affairs or the Bureau of Indian Education for central office oversight and Executive Direction and Administrative Services (except Executive Direction and Administrative Services funding for Tribal Priority Allocations, regional offices, and facilities operations and maintenance) shall be available for contracts, grants, compacts, or cooperative agreements with the Bureau of Indian Affairs or the Bureau of Indian Education under the provisions of the Indian Self-Determination Act or the Tribal Self-Governance Act of 1994 (Public Law 103–413). In the event any tribe returns appropriations made available by this Act to the Bureau of Indian Affairs or the Bureau of Indian Education, this action shall not diminish the Federal Government’s trust responsibility to that tribe, or the government-to-government relationship between the United States and that tribe, or that tribe’s ability to access future appropriations. Notwithstanding any other provision of law, no funds available to the Bureau of Indian Education, other than the amounts provided herein for assistance to public schools under 25 U.S.C. 452 et seq., shall be available to support the operation of any elementary or secondary school in the State of Alaska. No funds available to the Bureau of Indian Education shall be used to support expanded grades for any school or dormitory beyond the grade structure in place or approved by the Secretary of the Interior at each school in the Bureau of Indian Education school system as of October 1, 1995, except that the Secretary of the Interior may waive this prohibition to support expansion of up to one additional grade when the Secretary determines such waiver is needed to support accomplishment of the mission of the Bureau of Indian Education, or more than one grade to expand the elementary grade structure for Bureau-funded schools with a K–2 grade structure on October 1, 1996. Appropriations made available in this or any prior Act for schools funded by the Bureau shall be available, in accordance with the Bureau’s funding formula, only to the schools in the Bureau school system as of September 1, 1996, and to any school or school program that was reinstated in fiscal year 2012. Funds made available under this Act may not be used to establish a charter school at a Bureau-funded school (as that term is defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021)), except that a charter school that is in existence on the date of the enactment of this Act and that has operated at a Bureau-funded school before September 1, 1999, may continue to operate during that period, but only if the charter school pays to the Bureau a pro rata share of funds to reimburse the Bureau for the use of the real and personal property (including buses and vans), the funds of the charter school are kept separate and apart from Bureau funds, and the Bureau does not assume any obligation for charter school programs of the State in which the school is located if the charter school loses such funding. Employees of Bureau-funded schools sharing a campus with a charter school and performing functions related to the charter school’s operation and employees of a charter school shall not be treated as Federal employees for purposes of chapter 171 of title 28, United States Code. Notwithstanding any other provision of law, including section 113 of title I of appendix C of Public Law 106–113, if in fiscal year 2003 or 2004 a grantee received indirect and administrative costs pursuant to a distribution formula based on section 5(f) of Public Law 101–301, the Secretary shall continue to distribute indirect and administrative cost funds to such grantee using the section 5(f) distribution formula. Funds available under this Act may not be used to establish satellite locations of schools in the Bureau school system as of September 1, 1996, except that the Secretary may waive this prohibition in order for an Indian tribe to provide language and cultural immersion educational programs for non-public schools located within the jurisdictional area of the tribal government which exclusively serve tribal members, do not include grades beyond those currently served at the existing Bureau-funded school, provide an educational environment with educator presence and academic facilities comparable to the Bureau-funded school, comply with all applicable Tribal, Federal, or State health and safety standards, and the Americans with Disabilities Act, and demonstrate the benefits of establishing operations at a satellite location in lieu of incurring extraordinary costs, such as for transportation or other impacts to students such as those caused by busing students extended distances: Provided, That no funds available under this Act may be used to fund operations, maintenance, rehabilitation, construction, or other facilities-related costs for such assets that are not owned by the Bureau: Provided further, That the term satellite school means a school location physically separated from the existing Bureau school by more than 50 miles but that forms part of the existing school in all other respects. Funds made available for Tribal Priority Allocations within Operation of Indian Programs and Operation of Indian Education Programs may be used to execute requested adjustments in tribal priority allocations initiated by an Indian Tribe.Office of the special trustee for american indiansFEDERAL TRUST PROGRAMS(INCLUDING TRANSFER OF FUNDS)For the operation of trust programs for Indians by direct expenditure, contracts, cooperative agreements, compacts, and grants, $109,572,000, to remain available until expended, of which not to exceed $17,536,000 from this or any other Act, may be available for historical accounting: Provided, That funds for trust management improvements and litigation support may, as needed, be transferred to or merged with the Bureau of Indian Affairs, Operation of Indian Programs and Bureau of Indian Education, Operation of Indian Education Programs accounts; the Office of the Solicitor, Salaries and Expenses account; and the Office of the Secretary, Departmental Operations account: Provided further, That funds made available through contracts or grants obligated during fiscal year 2022, as authorized by the Indian Self-Determination Act of 1975 (25 U.S.C. 5301 et seq.), shall remain available until expended by the contractor or grantee: Provided further, That notwithstanding any other provision of law, the Secretary shall not be required to provide a quarterly statement of performance for any Indian trust account that has not had activity for at least 15 months and has a balance of $15 or less: Provided further, That the Secretary shall issue an annual account statement and maintain a record of any such accounts and shall permit the balance in each such account to be withdrawn upon the express written request of the account holder: Provided further, That not to exceed $100,000 is available for the Secretary to make payments to correct administrative errors of either disbursements from or deposits to Individual Indian Money or Tribal accounts after September 30, 2002: Provided further, That erroneous payments that are recovered shall be credited to and remain available in this account for this purpose: Provided further, That the Secretary shall not be required to reconcile Special Deposit Accounts with a balance of less than $500 unless the Office of the Special Trustee receives proof of ownership from a Special Deposit Accounts claimant: Provided further, That notwithstanding section 102 of the American Indian Trust Fund Management Reform Act of 1994 (Public Law 103–412) or any other provision of law, the Secretary may aggregate the trust accounts of individuals whose whereabouts are unknown for a continuous period of at least 5 years and shall not be required to generate periodic statements of performance for the individual accounts: Provided further, That with respect to the eighth proviso, the Secretary shall continue to maintain sufficient records to determine the balance of the individual accounts, including any accrued interest and income, and such funds shall remain available to the individual account holders. Departmental officesOffice of the secretaryDEPARTMENTAL OPERATIONS(INCLUDING TRANSFER OF FUNDS)For necessary expenses for management of the Department of the Interior and for grants and cooperative agreements, as authorized by law, $130,887,000, to remain available until September 30, 2023; of which not to exceed $15,000 may be for official reception and representation expenses; of which up to $1,000,000 shall be available for workers compensation payments and unemployment compensation payments associated with the orderly closure of the United States Bureau of Mines; and of which $13,591,000 for Indian land, mineral, and resource valuation activities shall remain available until expended: Provided, That funds for Indian land, mineral, and resource valuation activities may, as needed, be transferred to and merged with the Bureau of Indian Affairs Operation of Indian Programs and Bureau of Indian Education Operation of Indian Education Programs accounts and the Office of the Special Trustee Federal Trust Programs account: Provided further, That funds made available through contracts or grants obligated during fiscal year 2022, as authorized by the Indian Self-Determination Act of 1975 (25 U.S.C. 5301 et seq.), shall remain available until expended by the contractor or grantee.ADMINISTRATIVE PROVISIONSFor fiscal year 2022, up to $400,000 of the payments authorized by chapter 69 of title 31, United States Code, may be retained for administrative expenses of the Payments in Lieu of Taxes Program: Provided, That the amounts provided under this Act specifically for the Payments in Lieu of Taxes program are the only amounts available for payments authorized under chapter 69 of title 31, United States Code: Provided further, That in the event the sums appropriated for any fiscal year for payments pursuant to this chapter are insufficient to make the full payments authorized by that chapter to all units of local government, then the payment to each local government shall be made proportionally: Provided further, That the Secretary may make adjustments to payment to individual units of local government to correct for prior overpayments or underpayments: Provided further, That no payment shall be made pursuant to that chapter to otherwise eligible units of local government if the computed amount of the payment is less than $100.Insular affairsASSISTANCE TO TERRITORIESFor expenses necessary for assistance to territories under the jurisdiction of the Department of the Interior and other jurisdictions identified in section 104(e) of Public Law 108–188, $119,477,000, of which: (1) $109,640,000 shall remain available until expended for territorial assistance, including general technical assistance, maintenance assistance, disaster assistance, coral reef initiative and natural resources activities, and brown tree snake control and research; grants to the judiciary in American Samoa for compensation and expenses, as authorized by law (48 U.S.C. 1661(c)); grants to the Government of American Samoa, in addition to current local revenues, for construction and support of governmental functions; grants to the Government of the Virgin Islands, as authorized by law; grants to the Government of Guam, as authorized by law; and grants to the Government of the Northern Mariana Islands, as authorized by law (Public Law 94–241; 90 Stat. 272); and (2) $9,837,000 shall be available until September 30, 2023, for salaries and expenses of the Office of Insular Affairs: Provided, That all financial transactions of the territorial and local governments herein provided for, including such transactions of all agencies or instrumentalities established or used by such governments, may be audited by the Government Accountability Office, at its discretion, in accordance with chapter 35 of title 31, United States Code: Provided further, That Northern Mariana Islands Covenant grant funding shall be provided according to those terms of the Agreement of the Special Representatives on Future United States Financial Assistance for the Northern Mariana Islands approved by Public Law 104–134: Provided further, That the funds for the program of operations and maintenance improvement are appropriated to institutionalize routine operations and maintenance improvement of capital infrastructure with territorial participation and cost sharing to be determined by the Secretary based on the grantee’s commitment to timely maintenance of its capital assets: Provided further, That any appropriation for disaster assistance under this heading in this Act or previous appropriations Acts may be used as non–Federal matching funds for the purpose of hazard mitigation grants provided pursuant to section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c).COMPACT OF FREE ASSOCIATIONFor grants and necessary expenses, $8,463,000, to remain available until expended, as provided for in sections 221(a)(2) and 233 of the Compact of Free Association for the Republic of Palau; and section 221(a)(2) of the Compacts of Free Association for the Government of the Republic of the Marshall Islands and the Federated States of Micronesia, as authorized by Public Law 99–658 and Public Law 108–188: Provided, That of the funds appropriated under this heading, $5,000,000 is for deposit into the Compact Trust Fund of the Republic of the Marshall Islands as compensation authorized by Public Law 108–188 for adverse financial and economic impacts. Administrative provisions(INCLUDING TRANSFER OF FUNDS)At the request of the Governor of Guam, the Secretary may transfer discretionary funds or mandatory funds provided under section 104(e) of Public Law 108–188 and Public Law 104–134, that are allocated for Guam, to the Secretary of Agriculture for the subsidy cost of direct or guaranteed loans, plus not to exceed three percent of the amount of the subsidy transferred for the cost of loan administration, for the purposes authorized by the Rural Electrification Act of 1936 and section 306(a)(1) of the Consolidated Farm and Rural Development Act for construction and repair projects in Guam, and such funds shall remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such loans or loan guarantees may be made without regard to the population of the area, credit elsewhere requirements, and restrictions on the types of eligible entities under the Rural Electrification Act of 1936 and section 306(a)(1) of the Consolidated Farm and Rural Development Act: Provided further, That any funds transferred to the Secretary of Agriculture shall be in addition to funds otherwise made available to make or guarantee loans under such authorities. Office of the solicitorSALARIES AND EXPENSESFor necessary expenses of the Office of the Solicitor, $95,498,000, to remain available until September 30, 2023.Office of inspector generalSALARIES AND EXPENSESFor necessary expenses of the Office of Inspector General, $66,382,000, to remain available until September 30, 2023. Department-Wide ProgramsWILDLAND FIRE MANAGEMENT(INCLUDING TRANSFERS OF FUNDS)For necessary expenses for fire preparedness, fire suppression operations, fire science and research, emergency rehabilitation, fuels management activities, and rural fire assistance by the Department of the Interior, $1,110,061,000, to remain available until expended, of which not to exceed $18,427,000 shall be for the renovation or construction of fire facilities: Provided, That such funds are also available for repayment of advances to other appropriation accounts from which funds were previously transferred for such purposes: Provided further, That of the funds provided $303,964,000 is for fuels management activities: Provided further, That of the funds provided $40,470,000 is for burned area rehabilitation: Provided further, That persons hired pursuant to 43 U.S.C. 1469 may be furnished subsistence and lodging without cost from funds available from this appropriation: Provided further, That notwithstanding 42 U.S.C. 1856d, sums received by a bureau or office of the Department of the Interior for fire protection rendered pursuant to 42 U.S.C. 1856 et seq., protection of United States property, may be credited to the appropriation from which funds were expended to provide that protection, and are available without fiscal year limitation: Provided further, That using the amounts designated under this title of this Act, the Secretary of the Interior may enter into procurement contracts, grants, or cooperative agreements, for fuels management activities, and for training and monitoring associated with such fuels management activities on Federal land, or on adjacent non-Federal land for activities that benefit resources on Federal land: Provided further, That the costs of implementing any cooperative agreement between the Federal Government and any non-Federal entity may be shared, as mutually agreed on by the affected parties: Provided further, That notwithstanding requirements of the Competition in Contracting Act, the Secretary, for purposes of fuels management activities, may obtain maximum practicable competition among: (1) local private, nonprofit, or cooperative entities; (2) Youth Conservation Corps crews, Public Lands Corps (Public Law 109–154), or related partnerships with State, local, or nonprofit youth groups; (3) small or micro-businesses; or (4) other entities that will hire or train locally a significant percentage, defined as 50 percent or more, of the project workforce to complete such contracts: Provided further, That in implementing this section, the Secretary shall develop written guidance to field units to ensure accountability and consistent application of the authorities provided herein: Provided further, That funds appropriated under this heading may be used to reimburse the United States Fish and Wildlife Service and the National Marine Fisheries Service for the costs of carrying out their responsibilities under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) to consult and conference, as required by section 7 of such Act, in connection with wildland fire management activities: Provided further, That the Secretary of the Interior may use wildland fire appropriations to enter into leases of real property with local governments, at or below fair market value, to construct capitalized improvements for fire facilities on such leased properties, including but not limited to fire guard stations, retardant stations, and other initial attack and fire support facilities, and to make advance payments for any such lease or for construction activity associated with the lease: Provided further, That the Secretary of the Interior and the Secretary of Agriculture may authorize the transfer of funds appropriated for wildland fire management, in an aggregate amount not to exceed $50,000,000 between the Departments when such transfers would facilitate and expedite wildland fire management programs and projects: Provided further, That funds provided for wildfire suppression shall be available for support of Federal emergency response actions: Provided further, That funds appropriated under this heading shall be available for assistance to or through the Department of State in connection with forest and rangeland research, technical information, and assistance in foreign countries, and, with the concurrence of the Secretary of State, shall be available to support forestry, wildland fire management, and related natural resource activities outside the United States and its territories and possessions, including technical assistance, education and training, and cooperation with United States and international organizations: Provided further, That of the funds provided under this heading $383,657,000 shall be available for wildfire suppression operations, and is provided to meet the terms of section 1(h) of H. Res. 467 of the 117th Congress as engrossed in the House of Representatives on June 14, 2021.WILDFIRE SUPPRESSION OPERATIONS RESERVE FUND(INCLUDING TRANSFERS OF FUNDS)In addition to the amounts provided under the heading Department of the Interior—Department-Wide Programs—Wildland Fire Management for wildfire suppression operations, $330,000,000, to remain available until transferred, is additional new budget authority for purposes of section 1(h) of H. Res. 467 of the 117th Congress as engrossed in the House of Representatives on June 14, 2021: Provided, That such amounts may be transferred to and merged with amounts made available under the headings Department of Agriculture—Forest Service—Wildland Fire Management and Department of the Interior—Department-Wide Programs—Wildland Fire Management for wildfire suppression operations in the fiscal year in which such amounts are transferred: Provided further, That amounts may be transferred to the Wildland Fire Management accounts in the Department of Agriculture or the Department of the Interior only upon the notification of the House and Senate Committees on Appropriations that all wildfire suppression operations funds appropriated under that heading in this and prior appropriations Acts to the agency to which the funds will be transferred will be obligated within 30 days: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided by law: Provided further, That, in determining whether all wildfire suppression operations funds appropriated under the heading Wildland Fire Management in this and prior appropriations Acts to either the Department of Agriculture or the Department of the Interior will be obligated within 30 days pursuant to the previous proviso, any funds transferred or permitted to be transferred pursuant to any other transfer authority provided by law shall be excluded.CENTRAL HAZARDOUS MATERIALS FUNDFor necessary expenses of the Department of the Interior and any of its component offices and bureaus for the response action, including associated activities, performed pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.), $10,036,000, to remain available until expended.ENERGY COMMUNITY REVITALIZATION PROGRAM(INCLUDING TRANSFERS OF FUNDS) For necessary expenses of the Department of the Interior and any of its component offices and bureaus to inventory, assess, decommission, reclaim, respond to hazardous substance releases, and remediate abandoned hard rock mines, orphaned oil and gas wells, and orphaned infrastructure, including, but not limited to, facilities, pipelines, structures or equipment used in energy production operations, $120,000,000, to remain available until expended: Provided, That such amount shall be in addition to amounts otherwise available for such purposes: Provided further, That amounts appropriated under this heading are available for grants and cooperative agreements to States to inventory, assess, decommission, reclaim, and remediate abandoned hard rock mines, orphaned oil and gas wells, and associated infrastructure on State and private lands: Provided further, That amounts appropriated under this heading are available for grants or cooperative agreements to tribes to inventory, assess, decommission, reclaim, and remediate abandoned hard rock mines, orphaned oil and gas wells, and their associated infrastructure on tribal lands, including grants management capacity within tribes: Provided further, That amounts appropriated under this heading are available for program management and oversight of these activities: Provided further, That the Secretary may transfer the funds provided under this heading in this Act to any other account in the Department to carry out such purposes, and may expend such funds directly, or through grants or cooperative agreements: Provided further, That the Secretary may implement the grant and cooperative agreement programs authorized herein on a formula or competitive basis: Provided further, That these amounts are not available to fulfill Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.) obligations agreed to in settlement or imposed by a court, whether for payment of funds or for work to be performed.Natural Resource Damage Assessment and RestorationNATURAL RESOURCE DAMAGE ASSESSMENT FUNDTo conduct natural resource damage assessment, restoration activities, and onshore oil spill preparedness by the Department of the Interior necessary to carry out the provisions of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.), the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.), and 54 U.S.C. 100721 et seq., $7,933,000, to remain available until expended.WORKING CAPITAL FUNDFor the operation and maintenance of a departmental financial and business management system, information technology improvements of general benefit to the Department, cybersecurity, and the consolidation of facilities and operations throughout the Department, $91,436,000, to remain available until expended: Provided, That none of the funds appropriated in this Act or any other Act may be used to establish reserves in the Working Capital Fund account other than for accrued annual leave and depreciation of equipment without prior approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That the Secretary of the Interior may assess reasonable charges to State, local, and tribal government employees for training services provided by the National Indian Program Training Center, other than training related to Public Law 93–638: Provided further, That the Secretary may lease or otherwise provide space and related facilities, equipment, or professional services of the National Indian Program Training Center to State, local and tribal government employees or persons or organizations engaged in cultural, educational, or recreational activities (as defined in section 3306(a) of title 40, United States Code) at the prevailing rate for similar space, facilities, equipment, or services in the vicinity of the National Indian Program Training Center: Provided further, That all funds received pursuant to the two preceding provisos shall be credited to this account, shall be available until expended, and shall be used by the Secretary for necessary expenses of the National Indian Program Training Center: Provided further, That the Secretary may enter into grants and cooperative agreements to support the Office of Natural Resource Revenue’s collection and disbursement of royalties, fees, and other mineral revenue proceeds, as authorized by law.ADMINISTRATIVE PROVISIONThere is hereby authorized for acquisition from available resources within the Working Capital Fund, aircraft which may be obtained by donation, purchase, or through available excess surplus property: Provided, That existing aircraft being replaced may be sold, with proceeds derived or trade-in value used to offset the purchase price for the replacement aircraft.OFFICE OF NATURAL RESOURCES REVENUEFor necessary expenses for management of the collection and disbursement of royalties, fees, and other mineral revenue proceeds, and for grants and cooperative agreements, as authorized by law, $153,474,000, to remain available until September 30, 2023; of which $51,985,000 shall remain available until expended for the purpose of mineral revenue management activities: Provided, That notwithstanding any other provision of law, $15,000 shall be available for refunds of overpayments in connection with certain Indian leases in which the Secretary of the Interior concurred with the claimed refund due, to pay amounts owed to Indian allottees or tribes, or to correct prior unrecoverable erroneous payments.General Provisions, Department of the Interior(INCLUDING TRANSFERS OF FUNDS)EMERGENCY TRANSFER AUTHORITY—INTRA-BUREAU101.Appropriations made in this title shall be available for expenditure or transfer (within each bureau or office), with the approval of the Secretary of the Interior, for the emergency reconstruction, replacement, or repair of aircraft, buildings, utilities, or other facilities or equipment damaged or destroyed by fire, flood, storm, or other unavoidable causes: Provided, That no funds shall be made available under this authority until funds specifically made available to the Department of the Interior for emergencies shall have been exhausted: Provided further, That all funds used pursuant to this section must be replenished by a supplemental appropriation, which must be requested as promptly as possible.EMERGENCY TRANSFER AUTHORITY—DEPARTMENT-WIDE102.The Secretary of the Interior may authorize the expenditure or transfer of any no year appropriation in this title, in addition to the amounts included in the budget programs of the several agencies, for the suppression or emergency prevention of wildland fires on or threatening lands under the jurisdiction of the Department of the Interior; for the emergency rehabilitation of burned-over lands under its jurisdiction; for emergency actions related to potential or actual earthquakes, floods, volcanoes, storms, or other unavoidable causes; for contingency planning subsequent to actual oil spills; for response and natural resource damage assessment activities related to actual oil spills or releases of hazardous substances into the environment; for the prevention, suppression, and control of actual or potential grasshopper and Mormon cricket outbreaks on lands under the jurisdiction of the Secretary, pursuant to the authority in section 417(b) of Public Law 106–224 (7 U.S.C. 7717(b)); for emergency reclamation projects under section 410 of Public Law 95–87; and shall transfer, from any no year funds available to the Office of Surface Mining Reclamation and Enforcement, such funds as may be necessary to permit assumption of regulatory authority in the event a primacy State is not carrying out the regulatory provisions of the Surface Mining Act: Provided, That appropriations made in this title for wildland fire operations shall be available for the payment of obligations incurred during the preceding fiscal year, and for reimbursement to other Federal agencies for destruction of vehicles, aircraft, or other equipment in connection with their use for wildland fire operations, with such reimbursement to be credited to appropriations currently available at the time of receipt thereof: Provided further, That for wildland fire operations, no funds shall be made available under this authority until the Secretary determines that funds appropriated for wildland fire suppression shall be exhausted within 30 days: Provided further, That all funds used pursuant to this section must be replenished by a supplemental appropriation, which must be requested as promptly as possible: Provided further, That such replenishment funds shall be used to reimburse, on a pro rata basis, accounts from which emergency funds were transferred.AUTHORIZED USE OF FUNDS 103.Appropriations made to the Department of the Interior in this title shall be available for services as authorized by section 3109 of title 5, United States Code, when authorized by the Secretary of the Interior, in total amount not to exceed $500,000; purchase and replacement of motor vehicles, including specially equipped law enforcement vehicles; hire, maintenance, and operation of aircraft; hire of passenger motor vehicles; purchase of reprints; payment for telephone service in private residences in the field, when authorized under regulations approved by the Secretary; and the payment of dues, when authorized by the Secretary, for library membership in societies or associations which issue publications to members only or at a price to members lower than to subscribers who are not members.AUTHORIZED USE OF FUNDS, INDIAN TRUST MANAGEMENT 104.Appropriations made in this Act under the headings Bureau of Indian Affairs and Bureau of Indian Education, and Office of the Special Trustee for American Indians and any unobligated balances from prior appropriations Acts made under the same headings shall be available for expenditure or transfer for Indian trust management and reform activities. Total funding for historical accounting activities shall not exceed amounts specifically designated in this Act for such purpose. The Secretary shall notify the House and Senate Committees on Appropriations within 60 days of the expenditure or transfer of any funds under this section, including the amount expended or transferred and how the funds will be used.REDISTRIBUTION OF FUNDS, BUREAU OF INDIAN AFFAIRS 105.Notwithstanding any other provision of law, the Secretary of the Interior is authorized to redistribute any Tribal Priority Allocation funds, including tribal base funds, to alleviate tribal funding inequities by transferring funds to address identified, unmet needs, dual enrollment, overlapping service areas or inaccurate distribution methodologies. No tribe shall receive a reduction in Tribal Priority Allocation funds of more than 10 percent in fiscal year 2022. Under circumstances of dual enrollment, overlapping service areas or inaccurate distribution methodologies, the 10 percent limitation does not apply.ELLIS, GOVERNORS, AND LIBERTY ISLANDS 106.Notwithstanding any other provision of law, the Secretary of the Interior is authorized to acquire lands, waters, or interests therein, including the use of all or part of any pier, dock, or landing within the State of New York and the State of New Jersey, for the purpose of operating and maintaining facilities in the support of transportation and accommodation of visitors to Ellis, Governors, and Liberty Islands, and of other program and administrative activities, by donation or with appropriated funds, including franchise fees (and other monetary consideration), or by exchange; and the Secretary is authorized to negotiate and enter into leases, subleases, concession contracts, or other agreements for the use of such facilities on such terms and conditions as the Secretary may determine reasonable.OUTER CONTINENTAL SHELF INSPECTION FEES107.(a)In fiscal year 2022, the Secretary of the Interior shall collect a nonrefundable inspection fee, which shall be deposited in the Offshore Safety and Environmental Enforcement account, from the designated operator for facilities subject to inspection under 43 U.S.C. 1348(c).(b)Annual fees shall be collected for facilities that are above the waterline, excluding drilling rigs, and are in place at the start of the fiscal year. Fees for fiscal year 2022 shall be—(1) $11,725 for facilities with no wells, but with processing equipment or gathering lines;(2) $18,984 for facilities with 1 to 10 wells, with any combination of active or inactive wells; and(3) $35,176 for facilities with more than 10 wells, with any combination of active or inactive wells.(c)Fees for drilling rigs shall be assessed for all inspections completed in fiscal year 2022. Fees for fiscal year 2022 shall be—(1) $34,059 per inspection for rigs operating in water depths of 500 feet or more; and(2) $18,649 per inspection for rigs operating in water depths of less than 500 feet.(d)Fees for inspection of well operations conducted via non-rig units as outlined in title 30 CFR 250 subparts D, E, F, and Q shall be assessed for all inspections completed in fiscal year 2022. Fees for fiscal year 2022 shall be—(1) $13,260 per inspection for non-rig units operating in water depths of 2,500 feet or more;(2) $11,530 per inspection for non-rig units operating in water depths between 500 and 2,499 feet; and(3) $4,470 per inspection for non-rig units operating in water depths of less than 500 feet.(e)The Secretary shall bill designated operators under subsection (b) quarterly, with payment required within 30 days of billing. The Secretary shall bill designated operators under subsection (c) within 30 days of the end of the month in which the inspection occurred, with payment required within 30 days of billing. The Secretary shall bill designated operators under subsection (d) with payment required by the end of the following quarter.CONTRACTS AND AGREEMENTS FOR WILD HORSE AND BURRO HOLDING FACILITIES108.Notwithstanding any other provision of this Act, the Secretary of the Interior may enter into multiyear cooperative agreements with nonprofit organizations and other appropriate entities, and may enter into multiyear contracts in accordance with the provisions of section 3903 of title 41, United States Code (except that the 5-year term restriction in subsection (a) shall not apply), for the long-term care and maintenance of excess wild free roaming horses and burros by such organizations or entities on private land. Such cooperative agreements and contracts may not exceed 10 years, subject to renewal at the discretion of the Secretary.MASS MARKING OF SALMONIDS109.The United States Fish and Wildlife Service shall, in carrying out its responsibilities to protect threatened and endangered species of salmon, implement a system of mass marking of salmonid stocks, intended for harvest, that are released from federally operated or federally financed hatcheries including but not limited to fish releases of coho, chinook, and steelhead species. Marked fish must have a visible mark that can be readily identified by commercial and recreational fishers.CONTRACTS AND AGREEMENTS WITH INDIAN AFFAIRS110.Notwithstanding any other provision of law, during fiscal year 2022, in carrying out work involving cooperation with State, local, and tribal governments or any political subdivision thereof, Indian Affairs may record obligations against accounts receivable from any such entities, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available at the end of the fiscal year.DEPARTMENT OF THE INTERIOR EXPERIENCED SERVICES PROGRAM111.(a)Notwithstanding any other provision of law relating to Federal grants and cooperative agreements, the Secretary of the Interior is authorized to make grants to, or enter into cooperative agreements with, private nonprofit organizations designated by the Secretary of Labor under title V of the Older Americans Act of 1965 to utilize the talents of older Americans in programs authorized by other provisions of law administered by the Secretary and consistent with such provisions of law.(b)Prior to awarding any grant or agreement under subsection (a), the Secretary shall ensure that the agreement would not—(1)result in the displacement of individuals currently employed by the Department, including partial displacement through reduction of non-overtime hours, wages, or employment benefits;(2)result in the use of an individual under the Department of the Interior Experienced Services Program for a job or function in a case in which a Federal employee is in a layoff status from the same or substantially equivalent job within the Department; or(3)affect existing contracts for services.OBLIGATION OF FUNDS112.Amounts appropriated by this Act to the Department of the Interior shall be available for obligation and expenditure not later than 60 days after the date of enactment of this Act.SEPARATION OF ACCOUNTS113.The Secretary of the Interior, in order to implement an orderly transition to separate accounts of the Bureau of Indian Affairs and the Bureau of Indian Education, may transfer funds among and between the successor offices and bureaus affected by the reorganization only in conformance with the reprogramming guidelines described in this Act.PAYMENTS IN LIEU OF TAXES (PILT)114.Section 6906 of title 31, United States Code, shall be applied by substituting fiscal year 2022 for fiscal year 2019.DISCLOSURE OF DEPARTURE OR ALTERNATE PROCEDURE APPROVAL115.(a)Subject to subsection (b), in any case in which the Bureau of Safety and Environmental Enforcement or the Bureau of Ocean Energy Management prescribes or approves any departure or use of alternate procedure or equipment, in regards to a plan or permit, under 30 CFR 585.103; 30 CFR 550.141; 30 CFR 550.142; 30 CFR 250.141; or 30 CFR 250.142, the head of such bureau shall post a description of such departure or alternate procedure or equipment use approval on such bureau’s publicly available website not more than 15 business days after such issuance.(b)The head of each bureau may exclude confidential business information.LONG BRIDGE PROJECT116.(a)Authorization of conveyanceOn request by the State of Virginia or the District of Columbia for the purpose of the construction of rail and other infrastructure relating to the Long Bridge Project, the Secretary of the Interior may convey to the State or the District of Columbia, as applicable, all right, title, and interest of the United States in and to any portion of the approximately 4.4 acres of National Park Service land depicted as Permanent Impact to NPS Land on the Map dated May 15, 2020, that is identified by the State or the District of Columbia.(b)Terms and conditionsSuch conveyance of the National Park Service land under subsection (a) shall be subject to any terms and conditions that the Secretary may require. If such conveyed land is no longer being used for the purposes specified in this section, the lands or interests therein shall revert to the National Park Service after they have been restored or remediated to the satisfaction of the Secretary.(c)CorrectionsThe Secretary and the State or the District of Columbia, as applicable, by mutual agreement, may—(1)make minor boundary adjustments to the National Park Service land to be conveyed to the State or the District of Columbia under subsection (a); and(2)correct any minor errors in the Map referred to in subsection (a).(d)DefinitionsFor purposes of this section:(1)Long bridge projectThe term Long Bridge Project means the rail project, as identified by the Federal Railroad Administration, from Rosslyn (RO) Interlocking in Arlington, Virginia, to L’Enfant (LE) Interlocking in Washington, DC, which includes a bicycle and pedestrian bridge.(2)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service.(3)StateThe term State means the State of Virginia.INTERAGENCY MOTOR POOL117.Notwithstanding any other provision of law or Federal regulation, federally recognized Indian tribes or authorized tribal organizations that receive Tribally-Controlled School Grants pursuant to Public Law 100–297 may obtain interagency motor vehicles and related services for performance of any activities carried out under such grants to the same extent as if they were contracting under the Indian Self-Determination and Education Assistance Act.ALYCE SPOTTED BEAR AND WALTER SOBOLEFF COMMISSION ON NATIVE AMERICAN CHILDREN 118.Section 3(f) of Public Law 114–244 is amended by striking 3 years and inserting 5 years. INDIAN RESERVATION GAMING REGULATIONS 119.The Ysleta del Sur Pueblo and Alabama and Coushatta Indian Tribes of Texas Restoration Act (Public Law 100–89; 101 Stat. 666) is amended by adding at the end the following:301.Rule of ConstructionNothing in this Act shall be construed to preclude or limit the applicability of the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.)..DELAWARE WATER GAP AUTHORITY 120.Section 4(b) of The Delaware Water Gap National Recreation Area Improvement Act, as amended by section 1 of Public Law 115–101, is further amended by striking 2021 and inserting 2022. NATIONAL HERITAGE AREAS AND CORRIDORS 121.(a)Section 126 of Public Law 98–398, as amended (98 Stat. 1456; 120 Stat. 1853), is further amended by striking the date that is 15 years after the date of enactment of this section and inserting September 30, 2023.(b)Section 10 of Public Law 99–647, as amended (100 Stat. 3630; 104 Stat. 1018; 120 Stat. 1858; 128 Stat. 3804), is further amended by striking 2021 and inserting 2023.(c)Section 12 of Public Law 100–692, as amended (102 Stat. 4558; 112 Stat. 3258; 123 Stat. 1292; 127 Stat. 420; 128 Stat. 314; 128 Stat. 3801), is further amended—(1) in subsection (c)(1), by striking 2021 and inserting 2023; and(2) in subsection (d), by striking 2021 and inserting 2023.(d)Section 106(b) of Public Law 103–449, as amended (108 Stat. 4755; 113 Stat. 1726; 123 Stat. 1291; 128 Stat. 3802), is further amended by striking 2021 and inserting 2023.(e)Division II of Public Law 104–333 (54 U.S.C. 320101 note), as amended, is further amended by striking 2021 each place it appears in the following sections and inserting 2023:(1)in subsection 107 (110 Stat. 4244; 127 Stat. 420; 128 Stat. 314; 128 Stat. 3801);(2)in subsection 408 (110 Stat. 4256; 127 Stat. 420; 128 Stat. 314; 128 Stat. 3801);(3)in subsection 507 (110 Stat. 4260; 127 Stat. 420; 128 Stat. 314; 128 Stat. 3801);(4)in subsection 707 (110 Stat. 4267; 127 Stat. 420; 128 Stat. 314; 128 Stat. 3801);(5)in subsection 809 (110 Stat. 4275; 122 Stat. 826; 127 Stat. 420; 128 Stat. 314; 128 Stat. 3801);(6)in subsection 910 (110 Stat. 4281; 127 Stat. 420; 128 Stat. 314; 128 Stat. 3801);(7)in subsection 310 (110 Stat. 4252; 127 Stat. 420; 128 Stat. 314; 129 Stat. 2551; 132 Stat. 661; 133 Stat. 778);(8)in subsection 607 (110 Stat. 4264; 127 Stat. 420; 128 Stat. 314; 129 Stat. 2551; 132 Stat. 661; 133 Stat. 778–779); and(9)in subsection 208 (110 Stat. 4248; 127 Stat. 420; 128 Stat. 314; 129 Stat. 2551; 132 Stat. 661; 133 Stat. 778).(f)Section 109 of Public Law 105–355, as amended (112 Stat. 3252; 128 Stat. 3802), is further amended by striking 2021 and inserting 2023.(g)Public Law 106–278 (54 U.S.C. 320101 note), as amended, is further amended:(1)in section 108 (114 Stat. 818; 127 Stat. 420; 128 Stat. 314; 128 Stat. 3802) by striking 2021 and inserting 2023; and(2)in section 209 (114 Stat. 824; 128 Stat. 3802) by striking 2021 and inserting 2023.(h)Section 157(i) of Public Law 106–291, as amended (114 Stat. 967; 128 Stat. 3082), is further amended by striking 2021 and inserting 2023.(i)Section 7 of Public Law 106–319, as amended (114 Stat. 1284; 128 Stat. 3082), is further amended by striking 2021 and inserting 2023.(j)Section 811 of Title VIII of appendix D of Public Law 106–554, as amended (114 Stat. 2763, 2763A-295; 128 Stat. 3802), is further amended by striking 2021 and inserting 2023.(k)Section 140(j) Public Law 108–108, as amended (117 Stat. 1274; 131 Stat. 461; 132 Stat. 661; 133 Stat. 778), is further amended by striking 2021 and inserting 2023.(l)Title II of Public Law 109–338 (54 U.S.C. 320101 note; 120 Stat. 1787–1845), as amended, is further amended:(1)in each of sections 208, 221, 240, 260, 269, 289, 291J, 295L and 297H by striking the date that is 15 years after the date of enactment of this Act and inserting September 30, 2023; and(2) in section 280B by striking the day occurring 15 years after the date of the enactment of this subtitle and inserting September 30, 2023.(m)Section 810(a)(1) of title VIII of division B of appendix D of Public Law 106–554, as amended (114 Stat. 2763; 123 Stat. 1295; 131 Stat. 461; 133 Stat. 2714), is further amended by striking $14,000,000 and inserting $16,000,000.(n)Section 125(a) of Public Law 98–398, as amended by section 402 of Public Law 109–338 (120 Stat. 1853), is amended by striking $10,000,000 and inserting $12,000,000.(o)Section 210(a) of title II of Public Law 106–278 (114 Stat. 824) is amended by striking $10,000,000 and inserting $12,000,000. STUDY FOR SELMA TO MONTGOMERY NATIONAL HISTORIC TRAIL122.(a)StudyThe Secretary of the Interior (Secretary) shall conduct a study to evaluate—(1)resources associated with the 1965 Voting Rights March from Selma to Montgomery not currently part of the Selma to Montgomery National Historic Trail (Trail) (16 U.S.C. 1244(a)(20)) that would be appropriate for addition to the Trail; and(2)the potential designation of the Trail as a unit of the National Park System instead of, or in addition to, remaining a designated part of the National Trails System.(b)ReportNot later than one year after the date of enactment of this Act, the Secretary shall submit to the House and Senate Committees on Appropriations, the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes the results of the study and the conclusions and recommendations of the study.RESTRICTION ON USE OF FUNDS 123.(a)None of the funds made available in this Act may be used by the Secretary of the Interior or the Bureau of Ocean Energy Management to conduct or authorize oil and gas preleasing, leasing, or related activities, including but not limited to the issuance of permits for geological and geophysical exploration, in any planning area where the 2017-2022 Outer Continental Shelf Oil and Gas Leasing Proposed Final Program (November 2016) did not schedule leases.(b)The restrictions under subsection (a) apply to the formal steps identified by the Department of the Interior and the enabling steps prior to leasing, including the issuance of permits for geological and geophysical exploration. INDIAN REORGANIZATION ACT 124.(a)Modification(1)In general The first sentence of section 19 of the Act of June 18, 1934 (commonly known as the Indian Reorganization Act) (25 U.S.C. 5129), is amended–(A)by striking The term and inserting Effective beginning on June 18, 1934, the term; and(B)by striking any recognized Indian tribe now under Federal jurisdiction and inserting any federally recognized Indian tribe.(2)Effective Date The amendments made by paragraph (1) shall take effect as if included in the Act of June 18, 1934 (commonly known as the Indian Reorganization Act) (25 U.S.C. 5129), on the date of enactment of that Act.(b)Ratification And Confirmation Of Actions Any action taken by the Secretary of the Interior pursuant to the Act of June 18, 1934 (commonly known as the Indian Reorganization Act) (25 U.S.C. 5101 et seq.) for any Indian tribe that was federally recognized on the date of the action is ratified and confirmed, to the extent such action is subjected to challenge based on whether the Indian tribe was federally recognized or under Federal jurisdiction on June 18, 1934, as if the action had, by prior act of Congress, been specifically authorized and directed.(c)Effect On Other Laws(1)In General Nothing in this section or the amendments made by this section affects–(A)the application or effect of any Federal law other than the Act of June 18, 1934 (25 U.S.C. 5101 et seq.) (as amended by subsection (a)); or(B)any limitation on the authority of the Secretary of the Interior under any Federal law or regulation other than the Act of June 18, 1934 (25 U.S.C. 5101 et seq.) (as so amended).(2)References in other laws An express reference to the Act of June 18, 1934 (25 U.S.C. 5101 et seq.) contained in any other Federal law shall be considered to be a reference to that Act as amended by subsection (a).BIG CYPRESS NATIONAL PRESERVE125.The Secretary of the Interior, acting through the Director of the National Park Service, shall prepare an environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), prior to approving an operations permit, as described in 36 Code of Federal Regulations, subpart B §§9.80 through 9.90, for the purpose of conducting or proposing to conduct non-federal oil or gas operations within the Big Cypress National Preserve.OFFSHORE DECOMMISSIONING126.(a)Effective upon the date of enactment of this Act, the fifth and sixth provisos under the amended heading “Royalty and Offshore Minerals Management” for the Minerals Management Service in Public Law 101–512 shall have no force or effect. (b)Beginning on the date of enactment of this Act, and in each fiscal year hereafter— (1)That notwithstanding section 3302 of title 31, any moneys hereafter received as a result of the forfeiture of a bond or other security by an Outer Continental Shelf permittee, lessee, or right-of-way holder that does not fulfill the requirements of its permit, lease, or right-of-way or does not comply with the regulations of the Secretary, or as a bankruptcy distribution or settlement associated with such failure or noncompliance, shall be credited to a separate account established in the Treasury for decommissioning activities and shall be available to the Bureau of Ocean Energy Management without further appropriation or fiscal year limitation to cover the cost to the United States of any improvement, protection, rehabilitation, or decommissioning work rendered necessary by the action or inaction that led to the forfeiture or bankruptcy distribution or settlement, to remain available until expended.(2)That amounts deposited into the decommissioning account may be allocated to the Bureau of Safety and Environmental Enforcement for such costs.(3)That any moneys received for such costs currently held in the Ocean Energy Management account shall be transferred to the decommissioning account.(4)That any portion of the moneys so credited shall be returned to the bankruptcy estate, permittee, lessee, or right-of-way holder to the extent that the money is in excess of the amount expended in performing the work necessitated by the action or inaction which led to their receipt or, if the bond or security was forfeited for failure to pay the civil penalty, in excess of the civil penalty imposed.EXHAUSTION OF ADMINISTRATIVE REVIEW127.Paragraph (1) of section 122(a) of division E of Public Law 112–74 (125 Stat. 1013) is amended by striking through 2022, in the first sentence and inserting through 2027.. IIEnvironmental protection agencyScience and technologyFor science and technology, including research and development activities, which shall include research and development activities under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980; necessary expenses for personnel and related costs and travel expenses; procurement of laboratory equipment and supplies; hire, maintenance, and operation of aircraft; and other operating expenses in support of research and development, $807,262,000, to remain available until September 30, 2023: Provided, That of the funds included under this heading, $8,500,000 shall be for Research: National Priorities as specified in the report accompanying this Act.Environmental programs and managementFor environmental programs and management, including necessary expenses not otherwise provided for, for personnel and related costs and travel expenses; hire of passenger motor vehicles; hire, maintenance, and operation of aircraft; purchase of reprints; library memberships in societies or associations which issue publications to members only or at a price to members lower than to subscribers who are not members; administrative costs of the brownfields program under the Small Business Liability Relief and Brownfields Revitalization Act of 2002; implementation of a coal combustion residual permit program under section 2301 of the Water and Waste Act of 2016; and not to exceed $9,000 for official reception and representation expenses, $3,364,206,000, to remain available until September 30, 2023: Provided, That of the funds included under this heading, $23,700,000 shall be for Environmental Protection: National Priorities as specified in the report accompanying this Act: Provided further, That of the funds included under this heading, $642,747,000 shall be for Geographic Programs specified in the report accompanying this Act: Provided further, That of the funds provided under this heading, the Chemical Risk Review and Reduction program project shall be allocated funds for this fiscal year not less than the amount of appropriations for that program project for fiscal year 2014. Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $54,347,000, to remain available until September 30, 2023.Buildings and facilitiesFor construction, repair, improvement, extension, alteration, and purchase of fixed equipment or facilities of, or for use by, the Environmental Protection Agency, $62,752,000, to remain available until expended. Hazardous substance superfund(INCLUDING TRANSFERS OF FUNDS)For necessary expenses to carry out the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), including sections 111(c)(3), (c)(5), (c)(6), and (e)(4) (42 U.S.C. 9611), and hire, maintenance, and operation of aircraft, $1,536,308,000, to remain available until expended, consisting of such sums as are available in the Trust Fund on September 30, 2021, as authorized by section 517(a) of the Superfund Amendments and Reauthorization Act of 1986 (SARA) and up to $1,536,308,000 as a payment from general revenues to the Hazardous Substance Superfund for purposes as authorized by section 517(b) of SARA: Provided, That funds appropriated under this heading may be allocated to other Federal agencies in accordance with section 111(a) of CERCLA: Provided further, That of the funds appropriated under this heading, $11,800,000 shall be paid to the Office of Inspector General appropriation to remain available until September 30, 2023, and $32,985,000 shall be paid to the Science and Technology appropriation to remain available until September 30, 2023. Leaking underground storage tank trust fund programFor necessary expenses to carry out leaking underground storage tank cleanup activities authorized by subtitle I of the Solid Waste Disposal Act, $92,376,000, to remain available until expended, of which $67,007,000 shall be for carrying out leaking underground storage tank cleanup activities authorized by section 9003(h) of the Solid Waste Disposal Act; $25,369,000 shall be for carrying out the other provisions of the Solid Waste Disposal Act specified in section 9508(c) of the Internal Revenue Code: Provided, That the Administrator is authorized to use appropriations made available under this heading to implement section 9013 of the Solid Waste Disposal Act to provide financial assistance to federally recognized Indian tribes for the development and implementation of programs to manage underground storage tanks. Inland oil spill programsFor expenses necessary to carry out the Environmental Protection Agency’s responsibilities under the Oil Pollution Act of 1990, including hire, maintenance, and operation of aircraft, $22,409,000, to be derived from the Oil Spill Liability trust fund, to remain available until expended. State and tribal assistance grantsFor environmental programs and infrastructure assistance, including capitalization grants for State revolving funds and performance partnership grants, $5,324,303,000, to remain available until expended, of which—(1) $1,870,680,000 shall be for making capitalization grants for the Clean Water State Revolving Funds under title VI of the Federal Water Pollution Control Act; and of which $1,357,934,000 shall be for making capitalization grants for the Drinking Water State Revolving Funds under section 1452 of the Safe Drinking Water Act: Provided, That $222,431,651 of the funds made available for capitalization grants for the Clean Water State Revolving Funds and $206,146,044 of the funds made available for capitalization grants for the Drinking Water State Revolving Funds shall be for Community Project Funding grants for the construction of drinking water, wastewater, and storm water infrastructure and for water quality protection in accordance with the terms and conditions specified for such grants in the report accompanying this Act, and, for purposes of these grants, each grantee shall contribute not less than 20 percent of the cost of the project unless the grantee is approved for a waiver by the Agency: Provided further, That for fiscal year 2022, to the extent there are sufficient eligible project applications and projects are consistent with State Intended Use Plans, not less than 10 percent of the funds made available under this title to each State for Clean Water State Revolving Fund capitalization grants shall be used by the State for projects to address green infrastructure, water or energy efficiency improvements, or other environmentally innovative activities: Provided further, That for fiscal year 2022, funds made available under this title to each State for Drinking Water State Revolving Fund capitalization grants may, at the discretion of each State, be used for projects to address green infrastructure, water or energy efficiency improvements, or other environmentally innovative activities: Provided further, That notwithstanding section 603(d)(7) of the Federal Water Pollution Control Act, the limitation on the amounts in a State water pollution control revolving fund that may be used by a State to administer the fund shall not apply to amounts included as principal in loans made by such fund in fiscal year 2022 and prior years where such amounts represent costs of administering the fund to the extent that such amounts are or were deemed reasonable by the Administrator, accounted for separately from other assets in the fund, and used for eligible purposes of the fund, including administration: Provided further, That for fiscal year 2022, notwithstanding the provisions of subsections (g)(1), (h), and (l) of section 201 of the Federal Water Pollution Control Act, grants made under title II of such Act for American Samoa, Guam, the Commonwealth of the Northern Marianas, the United States Virgin Islands, and the District of Columbia may also be made for the purpose of providing assistance: (1) solely for facility plans, design activities, or plans, specifications, and estimates for any proposed project for the construction of treatment works; and (2) for the construction, repair, or replacement of privately owned treatment works serving one or more principal residences or small commercial establishments: Provided further, That for fiscal year 2022, notwithstanding the provisions of such subsections (g)(1), (h), and (l) of section 201 and section 518(c) of the Federal Water Pollution Control Act, funds reserved by the Administrator for grants under section 518(c) of the Federal Water Pollution Control Act may also be used to provide assistance: (1) solely for facility plans, design activities, or plans, specifications, and estimates for any proposed project for the construction of treatment works; and (2) for the construction, repair, or replacement of privately owned treatment works serving one or more principal residences or small commercial establishments: Provided further, That for fiscal year 2022, notwithstanding any provision of the Federal Water Pollution Control Act and regulations issued pursuant thereof, up to a total of $2,000,000 of the funds reserved by the Administrator for grants under section 518(c) of such Act may also be used for grants for training, technical assistance, and educational programs relating to the operation and management of the treatment works specified in section 518(c) of such Act: Provided further, That for fiscal year 2022, funds reserved under section 518(c) of such Act shall be available for grants only to Indian tribes, as defined in section 518(h) of such Act and former Indian reservations in Oklahoma (as determined by the Secretary of the Interior) and Native Villages as defined in Public Law 92–203: Provided further, That for fiscal year 2022, notwithstanding the limitation on amounts in section 518(c) of the Federal Water Pollution Control Act, up to a total of 2 percent of the funds appropriated, or $30,000,000, whichever is greater, and notwithstanding the limitation on amounts in section 1452(i) of the Safe Drinking Water Act, up to a total of 2 percent of the funds appropriated, or $20,000,000, whichever is greater, for State Revolving Funds under such Acts may be reserved by the Administrator for grants under section 518(c) and section 1452(i) of such Acts: Provided further, That for fiscal year 2022, notwithstanding the amounts specified in section 205(c) of the Federal Water Pollution Control Act, up to 1.5 percent of the aggregate funds appropriated for the Clean Water State Revolving Fund program under the Act less any sums reserved under section 518(c) of the Act, may be reserved by the Administrator for grants made under title II of the Federal Water Pollution Control Act for American Samoa, Guam, the Commonwealth of the Northern Marianas, and United States Virgin Islands: Provided further, That for fiscal year 2022, notwithstanding the limitations on amounts specified in section 1452(j) of the Safe Drinking Water Act, up to 1.5 percent of the funds appropriated for the Drinking Water State Revolving Fund programs under the Safe Drinking Water Act may be reserved by the Administrator for grants made under section 1452(j) of the Safe Drinking Water Act: Provided further, That 10 percent of the funds made available under this title to each State for Clean Water State Revolving Fund capitalization grants and 14 percent of the funds made available under this title to each State for Drinking Water State Revolving Fund capitalization grants shall be used by the State to provide additional subsidy to eligible recipients in the form of forgiveness of principal, negative interest loans, or grants (or any combination of these), and shall be so used by the State only where such funds are provided as initial financing for an eligible recipient or to buy, refinance, or restructure the debt obligations of eligible recipients only where such debt was incurred on or after the date of enactment of this Act, or where such debt was incurred prior to the date of enactment of this Act if the State, with concurrence from the Administrator, determines that such funds could be used to help address a threat to public health from heightened exposure to lead in drinking water or if a Federal or State emergency declaration has been issued due to a threat to public health from heightened exposure to lead in a municipal drinking water supply before the date of enactment of this Act: Provided further, That in a State in which such an emergency declaration has been issued, the State may use more than 14 percent of the funds made available under this title to the State for Drinking Water State Revolving Fund capitalization grants to provide additional subsidy to eligible recipients;(2) $35,000,000 shall be for architectural, engineering, planning, design, construction and related activities in connection with the construction of high priority water and wastewater facilities in the area of the United States-Mexico Border, after consultation with the appropriate border commission: Provided, That no funds provided by this appropriations Act to address the water, wastewater and other critical infrastructure needs of the colonias in the United States along the United States-Mexico border shall be made available to a county or municipal government unless that government has established an enforceable local ordinance, or other zoning rule, which prevents in that jurisdiction the development or construction of any additional colonia areas, or the development within an existing colonia the construction of any new home, business, or other structure which lacks water, wastewater, or other necessary infrastructure;(3) $36,186,000 shall be for grants to the State of Alaska to address drinking water and wastewater infrastructure needs of rural and Alaska Native Villages: Provided, That of these funds: (A) the State of Alaska shall provide a match of 25 percent; (B) no more than 5 percent of the funds may be used for administrative and overhead expenses; and (C) the State of Alaska shall make awards consistent with the Statewide priority list established in conjunction with the Agency and the U.S. Department of Agriculture for all water, sewer, waste disposal, and similar projects carried out by the State of Alaska that are funded under section 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) or the Consolidated Farm and Rural Development Act (7 U.S.C. 1921 et seq.) which shall allocate not less than 25 percent of the funds provided for projects in regional hub communities;(4) $130,982,000 shall be to carry out section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), including grants, interagency agreements, and associated program support costs: Provided, That at least 10 percent shall be allocated for assistance in persistent poverty counties: Provided further, That for purposes of this section, the term persistent poverty counties means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1993 Small Area Income and Poverty Estimates, the 2000 decennial census, and the most recent Small Area Income and Poverty Estimates, or any territory or possession of the United States;(5) $150,000,000 shall be for grants under title VII, subtitle G of the Energy Policy Act of 2005;(6) $70,000,000 shall be for targeted airshed grants in accordance with the terms and conditions in the report accompanying this Act;(7) $4,000,000 shall be to carry out the water quality program authorized in section 5004(d) of the Water Infrastructure Improvements for the Nation Act (Public Law 114–322);(8) $40,000,000 shall be for grants under subsections (a) through (j) of section 1459A of the Safe Drinking Water Act (42 U.S.C. 300j–19a);(9) $36,500,000 shall be for grants under section 1464(d) of the Safe Drinking Water Act (42 U.S.C. 300j–24(d));(10) $81,515,000 shall be for grants under section 1459B of the Safe Drinking Water Act (42 U.S.C. 300j–19b);(11) $9,000,000 shall be for grants under section 1459A(l) of the Safe Drinking Water Act (42 U.S.C. 300j–19a(l));(12) $20,000,000 shall be for grants under section 104(b)(8) of the Federal Water Pollution Control Act (33 U.S.C. 1254(b)(8));(13) $60,000,000 shall be for grants under section 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301);(14) $5,000,000 shall be for grants under section 4304(b) of the America’s Water Infrastructure Act of 2018 (Public Law 115–270); (15)$55,000,000 shall be for carrying out section 302(a) of the Save Our Seas 2.0 Act (33 U.S.C. 4282(a)), of which not more than 2 percent shall be for administrative costs to carry out such section: Provided, That grants made pursuant to such authority may also be used for the construction, maintenance, and operation of postconsumer materials management or recycling facilities: Provided further, That notwithstanding section 302(a) of such Act, the Administrator may also provide grants pursuant to such authority to intertribal consortia consistent with the requirements in 40 C.F.R. 35.504(a), to former Indian reservations in Oklahoma (as determined by the Secretary of the Interior), and Alaska Native Villages as defined in Public Law 92–203; (16) $1,262,506,000 shall be for grants, including associated program support costs, to States, federally recognized tribes, interstate agencies, tribal consortia, and air pollution control agencies for multi-media or single media pollution prevention, control and abatement, and related activities, including activities pursuant to the provisions set forth under this heading in Public Law 104–134, and for making grants under section 103 of the Clean Air Act for particulate matter monitoring and data collection activities subject to terms and conditions specified by the Administrator, and under section 2301 of the Water and Waste Act of 2016 to assist States in developing and implementing programs for control of coal combustion residuals, of which: $49,000,000 shall be for carrying out section 128 of CERCLA; $9,525,000 shall be for Environmental Information Exchange Network grants, including associated program support costs; $1,505,000 shall be for grants to States under section 2007(f)(2) of the Solid Waste Disposal Act, which shall be in addition to funds appropriated under the heading Leaking Underground Storage Tank Trust Fund Program to carry out the provisions of the Solid Waste Disposal Act specified in section 9508(c) of the Internal Revenue Code other than section 9003(h) of the Solid Waste Disposal Act; $18,000,000 of the funds available for grants under section 106 of the Federal Water Pollution Control Act shall be for State participation in national- and State-level statistical surveys of water resources and enhancements to State monitoring programs; and(17)$100,000,000 shall be for environmental justice implementation and training grants, including Environmental Justice Competitive Grant Program grants for grants to reduce the disproportionate health impacts of environmental pollution in the environmental justice community; Environmental Justice Community Grant Program grants for grants to local governments and nonprofits to reduce the disproportionate health impacts of environmental pollution in environmental justice communities; Environmental Justice State Grant Program grants for grants to states to create or support state environmental justice programs; Environmental Justice Tribal Grant Program grants for grants to tribes or intertribal consortia to support tribal work to eliminate disproportionately adverse human health or environmental effects on environmental justice communities in tribal and indigenous communities; Community-based Participatory Research Grant Program grants for competitive grants to institutions of higher education to develop partnerships with community-based organizations to improve the health outcomes of residents and workers in environmental justice communities; and Environmental Justice Training Program grants for grants to nonprofits for multi-media or single media activities to increase the capacity of residents of underserved communities to identify and address disproportionately adverse human health or environmental effects of pollution.Water infrastructure finance and innovation program accountFor the cost of direct loans and for the cost of guaranteed loans, as authorized by the Water Infrastructure Finance and Innovation Act of 2014, $72,108,000, to remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize gross obligations for the principal amount of direct loans, including capitalized interest, and total loan principal, including capitalized interest, any part of which is to be guaranteed, not to exceed $12,500,000,000: Provided further, That of the funds made available under this heading, $5,000,000 shall be used solely for the cost of direct loans and for the cost of guaranteed loans for projects described in section 5026(9) of the Water Infrastructure Finance and Innovation Act of 2014 to State infrastructure financing authorities, as authorized by section 5033(e) of such Act: Provided further, That the use of direct loans or loan guarantee authority under this heading for direct loans or commitments to guarantee loans for any project shall be in accordance with the criteria published in the Federal Register on June 30, 2020 (85 FR 39189) pursuant to the fourth proviso under the heading Water Infrastructure Finance and Innovation Program Account in division D of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94): Provided further, That none of the direct loans or loan guarantee authority made available under this heading shall be available for any project unless the Administrator and the Director of the Office of Management and Budget have certified in advance in writing that the direct loan or loan guarantee, as applicable, and the project comply with the criteria referenced in the previous proviso: Provided further, That, for the purposes of carrying out the Congressional Budget Act of 1974, the Director of the Congressional Budget Office may request, and the Administrator shall promptly provide, documentation and information relating to a project identified in a Letter of Interest submitted to the Administrator pursuant to a Notice of Funding Availability for applications for credit assistance under the Water Infrastructure Finance and Innovation Act Program, including with respect to a project that was initiated or completed before the date of enactment of this Act.In addition, fees authorized to be collected pursuant to sections 5029 and 5030 of the Water Infrastructure Finance and Innovation Act of 2014 shall be deposited in this account, to remain available until expended.In addition, for administrative expenses to carry out the direct and guaranteed loan programs, notwithstanding section 5033 of the Water Infrastructure Finance and Innovation Act of 2014, $8,000,000, to remain available until September 30, 2023.Administrative provisions—environmental protection agency(INCLUDING TRANSFERS OF FUNDS)For fiscal year 2022, notwithstanding 31 U.S.C. 6303(1) and 6305(1), the Administrator of the Environmental Protection Agency, in carrying out the Agency’s function to implement directly Federal environmental programs required or authorized by law in the absence of an acceptable tribal program, may award cooperative agreements to federally recognized Indian tribes or Intertribal consortia, if authorized by their member tribes, to assist the Administrator in implementing Federal environmental programs for Indian tribes required or authorized by law, except that no such cooperative agreements may be awarded from funds designated for State financial assistance agreements.The Administrator of the Environmental Protection Agency is authorized to collect and obligate pesticide registration service fees in accordance with section 33 of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w–8), to remain available until expended.Notwithstanding section 33(d)(2) of the Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA) (7 U.S.C. 136w–8(d)(2)), the Administrator of the Environmental Protection Agency may assess fees under section 33 of FIFRA (7 U.S.C. 136w–8) for fiscal year 2022.The Administrator of the Environmental Protection Agency is authorized to collect and obligate fees in accordance with section 3024 of the Solid Waste Disposal Act (42 U.S.C. 6939g) for fiscal year 2022, to remain available until expended. The Administrator of the Environmental Protection Agency is authorized to collect and obligate fees in accordance with section 26(b) of the Toxic Substances Control Act (15 U.S.C. 2625(b)) for fiscal year 2022, to remain available until expended.The Administrator is authorized to transfer up to $375,000,000 of the funds appropriated for the Great Lakes Restoration Initiative under the heading Environmental Programs and Management to the head of any Federal department or agency, with the concurrence of such head, to carry out activities that would support the Great Lakes Restoration Initiative and Great Lakes Water Quality Agreement programs, projects, or activities; to enter into an interagency agreement with the head of such Federal department or agency to carry out these activities; and to make grants to governmental entities, nonprofit organizations, institutions, and individuals for planning, research, monitoring, outreach, and implementation in furtherance of the Great Lakes Restoration Initiative and the Great Lakes Water Quality Agreement.The Science and Technology, Environmental Programs and Management, Office of Inspector General, Hazardous Substance Superfund, and Leaking Underground Storage Tank Trust Fund Program Accounts, are available for the construction, alteration, repair, rehabilitation, and renovation of facilities, provided that the cost does not exceed $150,000 per project.For fiscal year 2022, and notwithstanding section 518(f) of the Federal Water Pollution Control Act (33 U.S.C. 1377(f)), the Administrator is authorized to use the amounts appropriated for any fiscal year under section 319 of the Act to make grants to Indian tribes pursuant to sections 319(h) and 518(e) of that Act.The Administrator is authorized to use the amounts appropriated under the heading Environmental Programs and Management for fiscal year 2022 to provide grants to implement the Southeastern New England Watershed Restoration Program.Notwithstanding the limitations on amounts in section 320(i)(2)(B) of the Federal Water Pollution Control Act, not less than $2,000,000 of the funds made available under this title for the National Estuary Program shall be for making competitive awards described in section 320(g)(4). Section 122(b)(3) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9622(b)(3)), shall be applied by inserting before the period: , including for the hire, maintenance, and operation of aircraft..The Environmental Protection Agency Working Capital Fund, established by Public Law 104–204 (42 U.S.C. 4370e), is available for expenses and equipment necessary for modernization and development of information technology of, or for use by, the Environmental Protection Agency.For fiscal year 2022, the Office of Chemical Safety and Pollution Prevention and the Office of Water may, using funds appropriated under the headings Environmental Programs and Management and Science and Technology, contract directly with individuals or indirectly with institutions or nonprofit organizations, without regard to 41 U.S.C. 5, for the temporary or intermittent personal services of students or recent graduates, who shall be considered employees for the purposes of chapters 57 and 81 of title 5, United States Code, relating to compensation for travel and work injuries, and chapter 171 of title 28, United States Code, relating to tort claims, but shall not be considered to be Federal employees for any other purpose: Provided, That amounts used for this purpose by the Office of Chemical Safety and Pollution Prevention and the Office of Water collectively may not exceed $2,000,000.During each of fiscal years 2022 through 2025, the Administrator may, after consultation with the Office of Personnel and Management, employ up to seventy-five persons at any one time in the Office of Research and Development and twenty-five persons at any one time in the Office of Chemical Safety and Pollution Prevention under the authority provided in 42 U.S.C. 209.IIIRELATED AGENCIESDEPARTMENT OF AGRICULTUREOFFICE OF THE UNDER SECRETARY FOR NATURAL RESOURCES AND ENVIRONMENTFor necessary expenses of the Office of the Under Secretary for Natural Resources and Environment, $1,396,000: Provided, That funds made available by this Act to any agency in the Natural Resources and Environment mission area for salaries and expenses are available to fund up to one administrative support staff for the office.Forest ServiceFOREST SERVICE OPERATIONS(INCLUDING TRANSFERS OF FUNDS)For necessary expenses of the Forest Service, not otherwise provided for, $1,074,086,000, to remain available through September 30, 2025: Provided, That a portion of the funds made available under this heading shall be for the base salary and expenses of employees in the Chief’s Office, the Work Environment and Performance Office, the Business Operations Deputy Area, and the Chief Financial Officer’s Office to carry out administrative and general management support functions: Provided further, That funds provided under this heading shall be available for the costs of facility maintenance, repairs, and leases for buildings and sites where these administrative, general management and other Forest Service support functions take place; the costs of all utility and telecommunication expenses of the Forest Service, as well as business services; and, for information technology, including cyber security requirements: Provided further, That funds provided under this heading may be used for necessary expenses to carry out administrative and general management support functions of the Forest Service not otherwise provided for and necessary for its operation.FOREST AND RANGELAND RESEARCHFor necessary expenses of forest and rangeland research as authorized by law, $363,797,000, to remain available through September 30, 2025: Provided, That of the funds provided, $22,197,000 is for the forest inventory and analysis program: Provided further, That all authorities for the use of funds, including the use of contracts, grants, and cooperative agreements, available to execute the Forest and Rangeland Research appropriation, are also available in the utilization of these funds for Fire Science Research.STATE AND PRIVATE FORESTRYFor necessary expenses of cooperating with and providing technical and financial assistance to States, territories, possessions, and others, and for forest health management, and conducting an international program and trade compliance activities as authorized, $324,876,000, to remain available through September 30, 2025, as authorized by law.NATIONAL FOREST SYSTEMFor necessary expenses of the Forest Service, not otherwise provided for, for management, protection, improvement, and utilization of the National Forest System, and for hazardous fuels management on or adjacent to such lands, $2,232,344,000, to remain available through September 30, 2025: Provided, That of the funds provided, $60,000,000 shall be deposited in the Collaborative Forest Landscape Restoration Fund for ecological restoration treatments as authorized by 16 U.S.C. 7303(f): Provided further, That of the funds provided, $39,017,000 shall be for forest products: Provided further, That of the funds provided, $321,388,000 shall be for hazardous fuels management activities, of which not to exceed $15,000,000 may be used to make grants, using any authorities available to the Forest Service under the State and Private Forestry appropriation, for the purpose of creating incentives for increased use of biomass from National Forest System lands: Provided further, That $20,000,000 may be used by the Secretary of Agriculture to enter into procurement contracts or cooperative agreements or to issue grants for hazardous fuels management activities, and for training or monitoring associated with such hazardous fuels management activities on Federal land, or on non-Federal land if the Secretary determines such activities benefit resources on Federal land: Provided further, That funds made available to implement the Community Forest Restoration Act, Public Law 106–393, title VI, shall be available for use on non-Federal lands in accordance with authorities made available to the Forest Service under the State and Private Forestry appropriation: Provided further, That notwithstanding section 33 of the Bankhead Jones Farm Tenant Act (7 U.S.C. 1012), the Secretary of Agriculture, in calculating a fee for grazing on a National Grassland, may provide a credit of up to 50 percent of the calculated fee to a Grazing Association or direct permittee for a conservation practice approved by the Secretary in advance of the fiscal year in which the cost of the conservation practice is incurred, and that the amount credited shall remain available to the Grazing Association or the direct permittee, as appropriate, in the fiscal year in which the credit is made and each fiscal year thereafter for use on the project for conservation practices approved by the Secretary: Provided further, That funds appropriated to this account shall be available for the base salary and expenses of employees that carry out the functions funded by the Capital Improvement and Maintenance account, the Range Betterment Fund account, and the Management of National Forests for Subsistence Uses account.Capital Improvement and Maintenance(INCLUDING TRANSFER OF FUNDS)For necessary expenses of the Forest Service, not otherwise provided for, $153,302,000, to remain available through September 30, 2025, for construction, capital improvement, maintenance, and acquisition of buildings and other facilities and infrastructure; and for construction, reconstruction, decommissioning of roads that are no longer needed, including unauthorized roads that are not part of the transportation system, and maintenance of forest roads and trails by the Forest Service as authorized by 16 U.S.C. 532–538 and 23 U.S.C. 101 and 205: Provided, That funds becoming available in fiscal year 2022 under the Act of March 4, 1913 (16 U.S.C. 501) shall be transferred to the General Fund of the Treasury and shall not be available for transfer or obligation for any other purpose unless the funds are appropriated.ACQUISITION OF LANDS FOR NATIONAL FORESTS SPECIAL ACTSFor acquisition of lands within the exterior boundaries of the Cache, Uinta, and Wasatch National Forests, Utah; the Toiyabe National Forest, Nevada; and the Angeles, San Bernardino, Sequoia, and Cleveland National Forests, California; and the Ozark-St. Francis and Ouachita National Forests, Arkansas; as authorized by law, $664,000, to be derived from forest receipts.ACQUISITION OF LANDS TO COMPLETE LAND EXCHANGESFor acquisition of lands, such sums, to be derived from funds deposited by State, county, or municipal governments, public school districts, or other public school authorities, and for authorized expenditures from funds deposited by non-Federal parties pursuant to Land Sale and Exchange Acts, pursuant to the Act of December 4, 1967 (16 U.S.C. 484a), to remain available through September 30, 2025, (16 U.S.C. 516–617a, 555a; Public Law 96–586; Public Law 76–589, 76–591; and Public Law 78–310).RANGE BETTERMENT FUNDFor necessary expenses of range rehabilitation, protection, and improvement, 50 percent of all moneys received during the prior fiscal year, as fees for grazing domestic livestock on lands in National Forests in the 16 Western States, pursuant to section 401(b)(1) of Public Law 94–579, to remain available through September 30, 2025, of which not to exceed 6 percent shall be available for administrative expenses associated with on-the-ground range rehabilitation, protection, and improvements.GIFTS, DONATIONS AND BEQUESTS FOR FOREST AND RANGELAND RESEARCHFor expenses authorized by 16 U.S.C. 1643(b), $45,000, to remain available through September 30, 2025, to be derived from the fund established pursuant to the above Act.MANAGEMENT OF NATIONAL FOREST LANDS FOR SUBSISTENCE USESFor necessary expenses of the Forest Service to manage Federal lands in Alaska for subsistence uses under title VIII of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3111 et seq.), $1,099,000, to remain available through September 30, 2025.WILDLAND FIRE MANAGEMENT(INCLUDING TRANSFERS OF FUNDS)For necessary expenses for forest fire presuppression activities on National Forest System lands, for emergency wildland fire suppression on or adjacent to such lands or other lands under fire protection agreement, and for emergency rehabilitation of burned-over National Forest System lands and water, $2,097,622,000, to remain available until expended: Provided, That such funds including unobligated balances under this heading, are available for repayment of advances from other appropriations accounts previously transferred for such purposes: Provided further, That any unobligated funds appropriated in a previous fiscal year for hazardous fuels management may be transferred to the National Forest System account: Provided further, That such funds shall be available to reimburse State and other cooperating entities for services provided in response to wildfire and other emergencies or disasters to the extent such reimbursements by the Forest Service for non-fire emergencies are fully repaid by the responsible emergency management agency: Provided further, That funds provided shall be available for support to Federal emergency response: Provided further, That the costs of implementing any cooperative agreement between the Federal Government and any non-Federal entity may be shared, as mutually agreed on by the affected parties: Provided further, That of the funds provided under this heading, $1,011,000,000 shall be available for wildfire suppression operations, and is provided to the meet the terms of section 1(h) of H. Res. 467 of the 117th Congress as engrossed in the House of Representatives on June 14, 2021.WILDFIRE SUPPRESSION OPERATIONS RESERVE FUND(INCLUDING TRANSFERS OF FUNDS)In addition to the amounts provided under the heading Department of Agriculture—Forest Service—Wildland Fire Management for wildfire suppression operations, $2,120,000,000, to remain available until transferred, is additional new budget authority for purposes of section 1(h) of H. Res. 467 of the 117th Congress as engrossed in the House of Representatives on June 14, 2021: Provided, That such amounts may be transferred to and merged with amounts made available under the headings Department of the Interior—Department-Wide Programs—Wildland Fire Management and Department of Agriculture—Forest Service—Wildland Fire Management for wildfire suppression operations in the fiscal year in which such amounts are transferred: Provided further, That amounts may be transferred to the Wildland Fire Management accounts in the Department of the Interior or the Department of Agriculture only upon the notification of the House and Senate Committees on Appropriations that all wildfire suppression operations funds appropriated under that heading in this and prior appropriations Acts to the agency to which the funds will be transferred will be obligated within 30 days: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided by law: Provided further, That, in determining whether all wildfire suppression operations funds appropriated under the heading Wildland Fire Management in this and prior appropriations Acts to either the Department of Agriculture or the Department of the Interior will be obligated within 30 days pursuant to the previous proviso, any funds transferred or permitted to be transferred pursuant to any other transfer authority provided by law shall be excluded.COMMUNICATIONS SITE ADMINISTRATION(INCLUDING TRANSFER OF FUNDS)Amounts collected in this fiscal year pursuant to section 8705(f)(2) of the Agriculture Improvement Act of 2018 (Public Law 115–334), shall be deposited in the special account established by section 8705(f)(1) of such Act, shall be available to cover the costs described in subsection (c)(3) of such section of such Act, and shall remain available until expended: Provided, That such amounts shall be transferred to the National Forest System account.ADMINISTRATIVE PROVISIONS—FOREST SERVICE(INCLUDING TRANSFERS OF FUNDS)Appropriations to the Forest Service for the current fiscal year shall be available for: (1) purchase of passenger motor vehicles; acquisition of passenger motor vehicles from excess sources, and hire of such vehicles; purchase, lease, operation, maintenance, and acquisition of aircraft to maintain the operable fleet for use in Forest Service wildland fire programs and other Forest Service programs; notwithstanding other provisions of law, existing aircraft being replaced may be sold, with proceeds derived or trade-in value used to offset the purchase price for the replacement aircraft; (2) services pursuant to 7 U.S.C. 2225, and not to exceed $100,000 for employment under 5 U.S.C. 3109; (3) purchase, erection, and alteration of buildings and other public improvements (7 U.S.C. 2250); (4) acquisition of land, waters, and interests therein pursuant to 7 U.S.C. 428a; (5) for expenses pursuant to the Volunteers in the National Forest Act of 1972 (16 U.S.C. 558a, 558d, and 558a note); (6) the cost of uniforms as authorized by 5 U.S.C. 5901–5902; and (7) for debt collection contracts in accordance with 31 U.S.C. 3718(c).Funds made available to the Forest Service in this Act may be transferred between accounts affected by the Forest Service budget restructure outlined in section 435 of division D of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94): Provided, That any transfer of funds pursuant to this paragraph shall not increase or decrease the funds appropriated to any account in this fiscal year by more than ten percent: Provided further, That such transfer authority is in addition to any other transfer authority provided by law.Any appropriations or funds available to the Forest Service may be transferred to the Wildland Fire Management appropriation for forest firefighting, emergency rehabilitation of burned-over or damaged lands or waters under its jurisdiction, and fire preparedness due to severe burning conditions upon the Secretary of Agriculture’s notification of the House and Senate Committees on Appropriations that all fire suppression funds appropriated under the heading Wildland Fire Management will be obligated within 30 days: Provided, That all funds used pursuant to this paragraph must be replenished by a supplemental appropriation which must be requested as promptly as possible.Not more than $50,000,000 of funds appropriated to the Forest Service shall be available for expenditure or transfer to the Department of the Interior for wildland fire management, hazardous fuels management, and State fire assistance when such transfers would facilitate and expedite wildland fire management programs and projects.Notwithstanding any other provision of this Act, the Forest Service may transfer unobligated balances of discretionary funds appropriated to the Forest Service by this Act to or within the National Forest System Account, or reprogram funds to be used for the purposes of hazardous fuels management and urgent rehabilitation of burned-over National Forest System lands and water, such transferred funds shall remain available through September 30, 2025: Provided, That none of the funds transferred pursuant to this section shall be available for obligation without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress.Funds appropriated to the Forest Service shall be available for assistance to or through the Agency for International Development in connection with forest and rangeland research, technical information, and assistance in foreign countries, and shall be available to support forestry and related natural resource activities outside the United States and its territories and possessions, including technical assistance, education and training, and cooperation with U.S., private, and international organizations. The Forest Service, acting for the International Program, may sign direct funding agreements with foreign governments and institutions as well as other domestic agencies (including the U.S. Agency for International Development, the Department of State, and the Millennium Challenge Corporation), U.S. private sector firms, institutions and organizations to provide technical assistance and training programs overseas on forestry and rangeland management.Funds appropriated to the Forest Service shall be available for expenditure or transfer to the Department of the Interior, Bureau of Land Management, for removal, preparation, and adoption of excess wild horses and burros from National Forest System lands, and for the performance of cadastral surveys to designate the boundaries of such lands.None of the funds made available to the Forest Service in this Act or any other Act with respect to any fiscal year shall be subject to transfer under the provisions of section 702(b) of the Department of Agriculture Organic Act of 1944 (7 U.S.C. 2257), section 442 of Public Law 106–224 (7 U.S.C. 7772), or section 10417(b) of Public Law 107–171 (7 U.S.C. 8316(b)).Not more than $82,000,000 of funds available to the Forest Service shall be transferred to the Working Capital Fund of the Department of Agriculture and not more than $14,500,000 of funds available to the Forest Service shall be transferred to the Department of Agriculture for Department Reimbursable Programs, commonly referred to as Greenbook charges. Nothing in this paragraph shall prohibit or limit the use of reimbursable agreements requested by the Forest Service in order to obtain information technology services, including telecommunications and system modifications or enhancements, from the Working Capital Fund of the Department of Agriculture.Of the funds available to the Forest Service, up to $5,000,000 shall be available for priority projects within the scope of the approved budget, which shall be carried out by the Youth Conservation Corps and shall be carried out under the authority of the Public Lands Corps Act of 1993 (16 U.S.C. 1721 et seq.).Of the funds available to the Forest Service, $4,000 is available to the Chief of the Forest Service for official reception and representation expenses.Pursuant to sections 405(b) and 410(b) of Public Law 101–593, of the funds available to the Forest Service, up to $3,000,000 may be advanced in a lump sum to the National Forest Foundation to aid conservation partnership projects in support of the Forest Service mission, without regard to when the Foundation incurs expenses, for projects on or benefitting National Forest System lands or related to Forest Service programs: Provided, That of the Federal funds made available to the Foundation, no more than $300,000 shall be available for administrative expenses: Provided further, That the Foundation shall obtain, by the end of the period of Federal financial assistance, private contributions to match funds made available by the Forest Service on at least a one-for-one basis: Provided further, That the Foundation may transfer Federal funds to a Federal or a non-Federal recipient for a project at the same rate that the recipient has obtained the non-Federal matching funds.Pursuant to section 2(b)(2) of Public Law 98–244, up to $3,000,000 of the funds available to the Forest Service may be advanced to the National Fish and Wildlife Foundation in a lump sum to aid cost-share conservation projects, without regard to when expenses are incurred, on or benefitting National Forest System lands or related to Forest Service programs: Provided, That such funds shall be matched on at least a one-for-one basis by the Foundation or its sub-recipients: Provided further, That the Foundation may transfer Federal funds to a Federal or non-Federal recipient for a project at the same rate that the recipient has obtained the non-Federal matching funds.Funds appropriated to the Forest Service shall be available for interactions with and providing technical assistance to rural communities and natural resource-based businesses for sustainable rural development purposes.Funds appropriated to the Forest Service shall be available for payments to counties within the Columbia River Gorge National Scenic Area, pursuant to section 14(c)(1) and (2), and section 16(a)(2) of Public Law 99–663.Any funds appropriated to the Forest Service may be used to meet the non-Federal share requirement in section 502(c) of the Older Americans Act of 1965 (42 U.S.C. 3056(c)(2)).The Forest Service shall not assess funds for the purpose of performing fire, administrative, and other facilities maintenance and decommissioning.Notwithstanding any other provision of law, of any appropriations or funds available to the Forest Service, not to exceed $500,000 may be used to reimburse the Office of the General Counsel (OGC), Department of Agriculture, for travel and related expenses incurred as a result of OGC assistance or participation requested by the Forest Service at meetings, training sessions, management reviews, land purchase negotiations, and similar matters unrelated to civil litigation. Future budget justifications for both the Forest Service and the Department of Agriculture should clearly display the sums previously transferred and the sums requested for transfer.An eligible individual who is employed in any project funded under title V of the Older Americans Act of 1965 (42 U.S.C. 3056 et seq.) and administered by the Forest Service shall be considered to be a Federal employee for purposes of chapter 171 of title 28, United States Code.Funds appropriated to the Forest Service shall be available to pay, from a single account, the base salary and expenses of employees who carry out functions funded by other accounts for Enterprise Program, Geospatial Technology and Applications Center, remnant Natural Resource Manager, and National Technology and Development Program.DEPARTMENT OF HEALTH AND HUMAN SERVICESIndian Health ServiceINDIAN HEALTH SERVICESFor expenses necessary to carry out the Act of August 5, 1954 (68 Stat. 674), the Indian Self-Determination and Education Assistance Act, the Indian Health Care Improvement Act, and titles II and III of the Public Health Service Act with respect to the Indian Health Service, $5,799,102,000, to remain available until September 30, 2023, except as otherwise provided herein, together with payments received during the fiscal year pursuant to sections 231(b) and 233 of the Public Health Service Act (42 U.S.C. 238(b) and 238b), for services furnished by the Indian Health Service: Provided, That funds made available to tribes and tribal organizations through contracts, grant agreements, or any other agreements or compacts authorized by the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450), shall be deemed to be obligated at the time of the grant or contract award and thereafter shall remain available to the tribe or tribal organization without fiscal year limitation: Provided further, That $2,500,000 shall be available for grants or contracts with public or private institutions to provide alcohol or drug treatment services to Indians, including alcohol detoxification services: Provided further, That $1,191,824,000 for Purchased/Referred Care, including $54,000,000 for the Indian Catastrophic Health Emergency Fund, shall remain available until expended: Provided further, That of the funds provided, up to $54,800,000 shall remain available until expended for implementation of the loan repayment program under section 108 of the Indian Health Care Improvement Act: Provided further, That of the funds provided, $58,000,000 shall be for costs related to or resulting from accreditation emergencies, including supplementing activities funded under the heading Indian Health Facilities, of which up to $4,000,000 may be used to supplement amounts otherwise available for Purchased/Referred Care: Provided further, That the amounts collected by the Federal Government as authorized by sections 104 and 108 of the Indian Health Care Improvement Act (25 U.S.C. 1613a and 1616a) during the preceding fiscal year for breach of contracts shall be deposited in the Fund authorized by section 108A of that Act (25 U.S.C. 1616a–1) and shall remain available until expended and, notwithstanding section 108A(c) of that Act (25 U.S.C. 1616a–1(c)), funds shall be available to make new awards under the loan repayment and scholarship programs under sections 104 and 108 of that Act (25 U.S.C. 1613a and 1616a): Provided further, That the amounts made available within this account for the Substance Abuse and Suicide Prevention Program, for Opioid Prevention, Treatment and Recovery Services, for the Domestic Violence Prevention Program, for the Zero Suicide Initiative, for the housing subsidy authority for civilian employees, for Aftercare Pilot Programs at Youth Regional Treatment Centers, for transformation and modernization costs of the Indian Health Service Electronic Health Record system, for national quality and oversight activities, to improve collections from public and private insurance at Indian Health Service and tribally operated facilities, for an initiative to treat or reduce the transmission of HIV and HCV, for a maternal health initiative, for the Telebehaviorial Health Center of Excellence, for Alzheimer’s grants, for Village Built Clinics, for a produce prescription pilot, and for accreditation emergencies shall be allocated at the discretion of the Director of the Indian Health Service and shall remain available until expended: Provided further, That funds provided in this Act may be used for annual contracts and grants that fall within 2 fiscal years, provided the total obligation is recorded in the year the funds are appropriated: Provided further, That the amounts collected by the Secretary of Health and Human Services under the authority of title IV of the Indian Health Care Improvement Act (25 U.S.C. 1613) shall remain available until expended for the purpose of achieving compliance with the applicable conditions and requirements of titles XVIII and XIX of the Social Security Act, except for those related to the planning, design, or construction of new facilities: Provided further, That funding contained herein for scholarship programs under the Indian Health Care Improvement Act (25 U.S.C. 1613) shall remain available until expended: Provided further, That amounts received by tribes and tribal organizations under title IV of the Indian Health Care Improvement Act shall be reported and accounted for and available to the receiving tribes and tribal organizations until expended: Provided further, That the Bureau of Indian Affairs may collect from the Indian Health Service, and from tribes and tribal organizations operating health facilities pursuant to Public Law 93–638, such individually identifiable health information relating to disabled children as may be necessary for the purpose of carrying out its functions under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.): Provided further, That of the funds provided, $317,306,000 is for the Indian Health Care Improvement Fund and may be used, as needed, to carry out activities typically funded under the Indian Health Facilities account: Provided further, That none of the funds appropriated by this Act, or any other Act, to the Indian Health Service for the Electronic Health Record system shall be available for obligation or expenditure for the selection or implementation of a new Information Technology infrastructure system, unless the Committees on Appropriations of the House of Representatives and the Senate are consulted 90 days in advance of such obligation.CONTRACT SUPPORT COSTSFor payments to tribes and tribal organizations for contract support costs associated with Indian Self-Determination and Education Assistance Act agreements with the Indian Health Service for fiscal year 2022, such sums as may be necessary: Provided, That notwithstanding any other provision of law, no amounts made available under this heading shall be available for transfer to another budget account: Provided further, That amounts obligated but not expended by a tribe or tribal organization for contract support costs for such agreements for the current fiscal year shall be applied to contract support costs due for such agreements for subsequent fiscal years.PAYMENTS FOR TRIBAL LEASESFor payments to tribes and tribal organizations for leases pursuant to section 105(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5324(l)) for fiscal year 2022, such sums as may be necessary, which shall be available for obligation through September 30, 2023: Provided, That notwithstanding any other provision of law, no amounts made available under this heading shall be available for transfer to another budget account.INDIAN HEALTH FACILITIESFor construction, repair, maintenance, demolition, improvement, and equipment of health and related auxiliary facilities, including quarters for personnel; preparation of plans, specifications, and drawings; acquisition of sites, purchase and erection of modular buildings, and purchases of trailers; and for provision of domestic and community sanitation facilities for Indians, as authorized by section 7 of the Act of August 5, 1954 (42 U.S.C. 2004a), the Indian Self-Determination Act, and the Indian Health Care Improvement Act, and for expenses necessary to carry out such Acts and titles II and III of the Public Health Service Act with respect to environmental health and facilities support activities of the Indian Health Service, $1,285,064,000, to remain available until expended: Provided, That notwithstanding any other provision of law, funds appropriated for the planning, design, construction, renovation, or expansion of health facilities for the benefit of an Indian tribe or tribes may be used to purchase land on which such facilities will be located: Provided further, That not to exceed $500,000 may be used by the Indian Health Service to purchase TRANSAM equipment from the Department of Defense for distribution to the Indian Health Service and tribal facilities: Provided further, That none of the funds appropriated to the Indian Health Service may be used for sanitation facilities construction for new homes funded with grants by the housing programs of the United States Department of Housing and Urban Development.ADMINISTRATIVE PROVISIONS—INDIAN HEALTH SERVICEAppropriations provided in this Act to the Indian Health Service shall be available for services as authorized by 5 U.S.C. 3109 at rates not to exceed the per diem rate equivalent to the maximum rate payable for senior-level positions under 5 U.S.C. 5376; hire of passenger motor vehicles and aircraft; purchase of medical equipment; purchase of reprints; purchase, renovation, and erection of modular buildings and renovation of existing facilities; payments for telephone service in private residences in the field, when authorized under regulations approved by the Secretary of Health and Human Services; uniforms, or allowances therefor as authorized by 5 U.S.C. 5901–5902; and for expenses of attendance at meetings that relate to the functions or activities of the Indian Health Service: Provided, That in accordance with the provisions of the Indian Health Care Improvement Act, non-Indian patients may be extended health care at all tribally administered or Indian Health Service facilities, subject to charges, and the proceeds along with funds recovered under the Federal Medical Care Recovery Act (42 U.S.C. 2651–2653) shall be credited to the account of the facility providing the service and shall be available without fiscal year limitation: Provided further, That notwithstanding any other law or regulation, funds transferred from the Department of Housing and Urban Development to the Indian Health Service shall be administered under Public Law 86–121, the Indian Sanitation Facilities Act and Public Law 93–638: Provided further, That funds appropriated to the Indian Health Service in this Act, except those used for administrative and program direction purposes, shall not be subject to limitations directed at curtailing Federal travel and transportation: Provided further, That none of the funds made available to the Indian Health Service in this Act shall be used for any assessments or charges by the Department of Health and Human Services unless identified in the budget justification and provided in this Act, or approved by the House and Senate Committees on Appropriations through the reprogramming process: Provided further, That notwithstanding any other provision of law, funds previously or herein made available to a tribe or tribal organization through a contract, grant, or agreement authorized by title I or title V of the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450 et seq.), may be deobligated and reobligated to a self-determination contract under title I, or a self-governance agreement under title V of such Act and thereafter shall remain available to the tribe or tribal organization without fiscal year limitation: Provided further, That none of the funds made available to the Indian Health Service in this Act shall be used to implement the final rule published in the Federal Register on September 16, 1987, by the Department of Health and Human Services, relating to the eligibility for the health care services of the Indian Health Service until the Indian Health Service has submitted a budget request reflecting the increased costs associated with the proposed final rule, and such request has been included in an appropriations Act and enacted into law: Provided further, That with respect to functions transferred by the Indian Health Service to tribes or tribal organizations, the Indian Health Service is authorized to provide goods and services to those entities on a reimbursable basis, including payments in advance with subsequent adjustment, and the reimbursements received therefrom, along with the funds received from those entities pursuant to the Indian Self-Determination Act, may be credited to the same or subsequent appropriation account from which the funds were originally derived, with such amounts to remain available until expended: Provided further, That reimbursements for training, technical assistance, or services provided by the Indian Health Service will contain total costs, including direct, administrative, and overhead costs associated with the provision of goods, services, or technical assistance: Provided further, That the Indian Health Service may provide to civilian medical personnel serving in hospitals operated by the Indian Health Service housing allowances equivalent to those that would be provided to members of the Commissioned Corps of the United States Public Health Service serving in similar positions at such hospitals: Provided further, That the appropriation structure for the Indian Health Service may not be altered without advance notification to the House and Senate Committees on Appropriations.National Institutes of HealthNATIONAL INSTITUTE OF ENVIRONMENTAL HEALTH SCIENCESFor necessary expenses for the National Institute of Environmental Health Sciences in carrying out activities set forth in section 311(a) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9660(a)) and section 126(g) of the Superfund Amendments and Reauthorization Act of 1986, $83,540,000.Agency for Toxic Substances and Disease RegistryTOXIC SUBSTANCES AND ENVIRONMENTAL PUBLIC HEALTHFor necessary expenses for the Agency for Toxic Substances and Disease Registry (ATSDR) in carrying out activities set forth in sections 104(i) and 111(c)(4) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA) and section 3019 of the Solid Waste Disposal Act, $84,000,000: Provided, That notwithstanding any other provision of law, in lieu of performing a health assessment under section 104(i)(6) of CERCLA, the Administrator of ATSDR may conduct other appropriate health studies, evaluations, or activities, including, without limitation, biomedical testing, clinical evaluations, medical monitoring, and referral to accredited healthcare providers: Provided further, That in performing any such health assessment or health study, evaluation, or activity, the Administrator of ATSDR shall not be bound by the deadlines in section 104(i)(6)(A) of CERCLA: Provided further, That none of the funds appropriated under this heading shall be available for ATSDR to issue in excess of 40 toxicological profiles pursuant to section 104(i) of CERCLA during fiscal year 2022, and existing profiles may be updated as necessary.OTHER RELATED AGENCIESExecutive Office of the PresidentCOUNCIL ON ENVIRONMENTAL QUALITY AND OFFICE OF ENVIRONMENTAL QUALITYFor necessary expenses to continue functions assigned to the Council on Environmental Quality and Office of Environmental Quality pursuant to the National Environmental Policy Act of 1969, the Environmental Quality Improvement Act of 1970, and Reorganization Plan No. 1 of 1977, and not to exceed $750 for official reception and representation expenses, $4,200,000: Provided, That notwithstanding section 202 of the National Environmental Policy Act of 1970, the Council shall consist of one member, appointed by the President, by and with the advice and consent of the Senate, serving as chairman and exercising all powers, functions, and duties of the Council.Chemical Safety and Hazard Investigation BoardSALARIES AND EXPENSESFor necessary expenses in carrying out activities pursuant to section 112(r)(6) of the Clean Air Act, including hire of passenger vehicles, uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902, and for services authorized by 5 U.S.C. 3109 but at rates for individuals not to exceed the per diem equivalent to the maximum rate payable for senior level positions under 5 U.S.C. 5376, $13,400,000: Provided, That the Chemical Safety and Hazard Investigation Board (Board) shall have not more than three career Senior Executive Service positions: Provided further, That notwithstanding any other provision of law, the individual appointed to the position of Inspector General of the Environmental Protection Agency (EPA) shall, by virtue of such appointment, also hold the position of Inspector General of the Board: Provided further, That notwithstanding any other provision of law, the Inspector General of the Board shall utilize personnel of the Office of Inspector General of EPA in performing the duties of the Inspector General of the Board, and shall not appoint any individuals to positions within the Board.Office of Navajo and Hopi Indian RelocationSALARIES AND EXPENSESFor necessary expenses of the Office of Navajo and Hopi Indian Relocation as authorized by Public Law 93–531, $3,150,000, to remain available until expended, which shall be derived from unobligated balances from prior year appropriations available under this heading: Provided, That funds provided in this or any other appropriations Act are to be used to relocate eligible individuals and groups including evictees from District 6, Hopi-partitioned lands residents, those in significantly substandard housing, and all others certified as eligible and not included in the preceding categories: Provided further, That none of the funds contained in this or any other Act may be used by the Office of Navajo and Hopi Indian Relocation to evict any single Navajo or Navajo family who, as of November 30, 1985, was physically domiciled on the lands partitioned to the Hopi Tribe unless a new or replacement home is provided for such household: Provided further, That no relocatee will be provided with more than one new or replacement home: Provided further, That the Office shall relocate any certified eligible relocatees who have selected and received an approved homesite on the Navajo reservation or selected a replacement residence off the Navajo reservation or on the land acquired pursuant to section 11 of Public Law 93–531 (88 Stat. 1716).Institute of American Indian and Alaska Native Culture and Arts DevelopmentPAYMENT TO THE INSTITUTEFor payment to the Institute of American Indian and Alaska Native Culture and Arts Development, as authorized by part A of title XV of Public Law 99–498 (20 U.S.C. 4411 et seq.), $11,772,000, which shall become available on July 1, 2022, and shall remain available until September 30, 2023.Smithsonian InstitutionSALARIES AND EXPENSESFor necessary expenses of the Smithsonian Institution, as authorized by law, including research in the fields of art, science, and history; development, preservation, and documentation of the National Collections; presentation of public exhibits and performances; collection, preparation, dissemination, and exchange of information and publications; conduct of education, training, and museum assistance programs; maintenance, alteration, operation, lease agreements of no more than 30 years, and protection of buildings, facilities, and approaches; not to exceed $100,000 for services as authorized by 5 U.S.C. 3109; and purchase, rental, repair, and cleaning of uniforms for employees, $872,000,000, to remain available until September 30, 2023, except as otherwise provided herein; of which not to exceed $12,798,000 for the instrumentation program, collections acquisition, exhibition reinstallation, Smithsonian American Women's History Museum, National Museum of the American Latino, and the repatriation of skeletal remains program shall remain available until expended; and including such funds as may be necessary to support American overseas research centers: Provided, That funds appropriated herein are available for advance payments to independent contractors performing research services or participating in official Smithsonian presentations: Provided further, That the Smithsonian Institution may expend Federal appropriations designated in this Act for lease or rent payments, as rent payable to the Smithsonian Institution, and such rent payments may be deposited into the general trust funds of the Institution to be available as trust funds for expenses associated with the purchase of a portion of the building at 600 Maryland Avenue, SW, Washington, DC, to the extent that federally supported activities will be housed there: Provided further, That the use of such amounts in the general trust funds of the Institution for such purpose shall not be construed as Federal debt service for, a Federal guarantee of, a transfer of risk to, or an obligation of the Federal Government: Provided further, That no appropriated funds may be used directly to service debt which is incurred to finance the costs of acquiring a portion of the building at 600 Maryland Avenue, SW, Washington, DC, or of planning, designing, and constructing improvements to such building: Provided further, That any agreement entered into by the Smithsonian Institution for the sale of its ownership interest, or any portion thereof, in such building so acquired may not take effect until the expiration of a 30 day period which begins on the date on which the Secretary of the Smithsonian submits to the Committees on Appropriations of the House of Representatives and Senate, the Committees on House Administration and Transportation and Infrastructure of the House of Representatives, and the Committee on Rules and Administration of the Senate a report, as outlined in the explanatory statement described in section 4 of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94; 133 Stat. 2536) on the intended sale.FACILITIES CAPITALFor necessary expenses of repair, revitalization, and alteration of facilities owned or occupied by the Smithsonian Institution, by contract or otherwise, as authorized by section 2 of the Act of August 22, 1949 (63 Stat. 623), and for construction, including necessary personnel, $230,000,000, to remain available until expended, of which not to exceed $10,000 shall be for services as authorized by 5 U.S.C. 3109.National Gallery of ArtSALARIES AND EXPENSESFor the upkeep and operations of the National Gallery of Art, the protection and care of the works of art therein, and administrative expenses incident thereto, as authorized by the Act of March 24, 1937 (50 Stat. 51), as amended by the public resolution of April 13, 1939 (Public Resolution 9, 76th Congress), including services as authorized by 5 U.S.C. 3109; payment in advance when authorized by the treasurer of the Gallery for membership in library, museum, and art associations or societies whose publications or services are available to members only, or to members at a price lower than to the general public; purchase, repair, and cleaning of uniforms for guards, and uniforms, or allowances therefor, for other employees as authorized by law (5 U.S.C. 5901–5902); purchase or rental of devices and services for protecting buildings and contents thereof, and maintenance, alteration, improvement, and repair of buildings, approaches, and grounds; and purchase of services for restoration and repair of works of art for the National Gallery of Art by contracts made, without advertising, with individuals, firms, or organizations at such rates or prices and under such terms and conditions as the Gallery may deem proper, $157,500,000, to remain available until September 30, 2023, of which not to exceed $3,775,000 for the special exhibition program shall remain available until expended.REPAIR, RESTORATION AND RENOVATION OF BUILDINGSFor necessary expenses of repair, restoration, and renovation of buildings, grounds and facilities owned or occupied by the National Gallery of Art, by contract or otherwise, for operating lease agreements of no more than 10 years, with no extensions or renewals beyond the 10 years, that address space needs created by the ongoing renovations in the Master Facilities Plan, as authorized, $26,000,000, to remain available until expended: Provided, That of this amount, $11,458,000 shall be available for design of an off-site art storage facility in partnership with the Smithsonian Institution: Provided further, That contracts awarded for environmental systems, protection systems, and exterior repair or renovation of buildings of the National Gallery of Art may be negotiated with selected contractors and awarded on the basis of contractor qualifications as well as price.John F. Kennedy Center for the Performing ArtsOPERATIONS AND MAINTENANCEFor necessary expenses for the operation, maintenance, and security of the John F. Kennedy Center for the Performing Arts, $27,000,000, to remain available until September, 30, 2023.CAPITAL REPAIR AND RESTORATIONFor necessary expenses for capital repair and restoration of the existing features of the building and site of the John F. Kennedy Center for the Performing Arts, $13,440,000, to remain available until expended.Woodrow Wilson International Center for ScholarsSALARIES AND EXPENSESFor expenses necessary in carrying out the provisions of the Woodrow Wilson Memorial Act of 1968 (82 Stat. 1356) including hire of passenger vehicles and services as authorized by 5 U.S.C. 3109, $14,095,000, to remain available until September 30, 2023.National Foundation on the Arts and the HumanitiesNational Endowment for the Arts GRANTS AND ADMINISTRATIONFor necessary expenses to carry out the National Foundation on the Arts and the Humanities Act of 1965, $201,000,000 shall be available to the National Endowment for the Arts for the support of projects and productions in the arts, including arts education and public outreach activities, through assistance to organizations and individuals pursuant to section 5 of the Act, for program support, and for administering the functions of the Act, to remain available until expended.National Endowment for the HumanitiesGRANTS AND ADMINISTRATIONFor necessary expenses to carry out the National Foundation on the Arts and the Humanities Act of 1965, $201,000,000 to remain available until expended, of which $185,400,000 shall be available for support of activities in the humanities, pursuant to section 7(c) of the Act and for administering the functions of the Act; and $15,600,000 shall be available to carry out the matching grants program pursuant to section 10(a)(2) of the Act, including $13,600,000 for the purposes of section 7(h): Provided, That appropriations for carrying out section 10(a)(2) shall be available for obligation only in such amounts as may be equal to the total amounts of gifts, bequests, devises of money, and other property accepted by the chairman or by grantees of the National Endowment for the Humanities under the provisions of sections 11(a)(2)(B) and 11(a)(3)(B) during the current and preceding fiscal years for which equal amounts have not previously been appropriated.Administrative ProvisionsNone of the funds appropriated to the National Foundation on the Arts and the Humanities may be used to process any grant or contract documents which do not include the text of 18 U.S.C. 1913: Provided, That none of the funds appropriated to the National Foundation on the Arts and the Humanities may be used for official reception and representation expenses: Provided further, That funds from nonappropriated sources may be used as necessary for official reception and representation expenses: Provided further, That the Chairperson of the National Endowment for the Arts may approve grants of up to $10,000, if in the aggregate the amount of such grants does not exceed 5 percent of the sums appropriated for grantmaking purposes per year: Provided further, That such small grant actions are taken pursuant to the terms of an expressed and direct delegation of authority from the National Council on the Arts to the Chairperson.Commission of Fine ArtsSALARIES AND EXPENSESFor expenses of the Commission of Fine Arts under chapter 91 of title 40, United States Code, $3,328,000: Provided, That the Commission is authorized to charge fees to cover the full costs of its publications, and such fees shall be credited to this account as an offsetting collection, to remain available until expended without further appropriation: Provided further, That the Commission is authorized to accept gifts, including objects, papers, artwork, drawings and artifacts, that pertain to the history and design of the Nation’s Capital or the history and activities of the Commission of Fine Arts, for the purpose of artistic display, study, or education: Provided further, That one-tenth of one percent of the funds provided under this heading may be used for official reception and representation expenses.NATIONAL CAPITAL ARTS AND CULTURAL AFFAIRSFor necessary expenses as authorized by Public Law 99–190 (20 U.S.C. 956a), $5,000,000.Advisory Council on Historic PreservationSALARIES AND EXPENSESFor necessary expenses of the Advisory Council on Historic Preservation (Public Law 89–665), $8,255,000.National Capital Planning CommissionSALARIES AND EXPENSESFor necessary expenses of the National Capital Planning Commission under chapter 87 of title 40, United States Code, including services as authorized by 5 U.S.C. 3109, $8,382,000: Provided, That one-quarter of 1 percent of the funds provided under this heading may be used for official reception and representational expenses associated with hosting international visitors engaged in the planning and physical development of world capitals.United States Holocaust Memorial MuseumHOLOCAUST MEMORIAL MUSEUMFor expenses of the Holocaust Memorial Museum, as authorized by Public Law 106–292 (36 U.S.C. 2301–2310), $62,616,000, of which $715,000 shall remain available until September 30, 2024, for the Museum’s equipment replacement program; and of which $3,000,000 for the Museum’s repair and rehabilitation program and $1,264,000 for the Museum’s outreach initiatives program shall remain available until expended.Presidio trustFor necessary expenses to carry out title I of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333), $40,000,000 shall be available to the Presidio Trust, to remain available until expended.World War I Centennial CommissionSALARIES AND EXPENSESNotwithstanding section 9 of the World War I Centennial Commission Act, as authorized by the World War I Centennial Commission Act (Public Law 112–272) and the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), for necessary expenses of the World War I Centennial Commission, $1,000,000, to remain available until September 30, 2023: Provided, That in addition to the authority provided by section 6(g) of such Act, the World War I Commission may accept money, in-kind personnel services, contractual support, or any appropriate support from any executive branch agency for activities of the Commission.United States Semiquincentennial CommissionSALARIES AND EXPENSES For necessary expenses of the United States Semiquincentennial Commission to plan and coordinate observances and activities associated with the 250th anniversary of the founding of the United States, as authorized by Public Law 114–196, as amended by Public Law 116–282, $8,000,000, to remain available until September 30, 2023. IVGeneral provisions(including transfers of funds)RESTRICTION ON USE OF FUNDS 401.No part of any appropriation contained in this Act shall be available for any activity or the publication or distribution of literature that in any way tends to promote public support or opposition to any legislative proposal on which Congressional action is not complete other than to communicate to Members of Congress as described in 18 U.S.C. 1913. OBLIGATION OF APPROPRIATIONS 402.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.DISCLOSURE OF ADMINISTRATIVE EXPENSES 403.The amount and basis of estimated overhead charges, deductions, reserves, or holdbacks, including working capital fund and cost pool charges, from programs, projects, activities and subactivities to support government-wide, departmental, agency, or bureau administrative functions or headquarters, regional, or central operations shall be presented in annual budget justifications and subject to approval by the Committees on Appropriations of the House of Representatives and the Senate. Changes to such estimates shall be presented to the Committees on Appropriations for approval.MINING APPLICATIONS 404.(a)Limitation of fundsNone of the funds appropriated or otherwise made available pursuant to this Act shall be obligated or expended to accept or process applications for a patent for any mining or mill site claim located under the general mining laws.(b)ExceptionsSubsection (a) shall not apply if the Secretary of the Interior determines that, for the claim concerned: (1) a patent application was filed with the Secretary on or before September 30, 1994; and (2) all requirements established under sections 2325 and 2326 of the Revised Statutes (30 U.S.C. 29 and 30) for vein or lode claims, sections 2329, 2330, 2331, and 2333 of the Revised Statutes (30 U.S.C. 35, 36, and 37) for placer claims, and section 2337 of the Revised Statutes (30 U.S.C. 42) for mill site claims, as the case may be, were fully complied with by the applicant by that date.(c)ReportOn September 30, 2023, the Secretary of the Interior shall file with the House and Senate Committees on Appropriations and the Committee on Natural Resources of the House and the Committee on Energy and Natural Resources of the Senate a report on actions taken by the Department under the plan submitted pursuant to section 314(c) of the Department of the Interior and Related Agencies Appropriations Act, 1997 (Public Law 104–208).(d)Mineral examinationsIn order to process patent applications in a timely and responsible manner, upon the request of a patent applicant, the Secretary of the Interior shall allow the applicant to fund a qualified third-party contractor to be selected by the Director of the Bureau of Land Management to conduct a mineral examination of the mining claims or mill sites contained in a patent application as set forth in subsection (b). The Bureau of Land Management shall have the sole responsibility to choose and pay the third-party contractor in accordance with the standard procedures employed by the Bureau of Land Management in the retention of third-party contractors.CONTRACT SUPPORT COSTS, PRIOR YEAR LIMITATION 405.Sections 405 and 406 of division F of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235) shall continue in effect in fiscal year 2022.CONTRACT SUPPORT COSTS, FISCAL YEAR 2022 LIMITATION 406.Amounts provided by this Act for fiscal year 2022 under the headings Department of Health and Human Services, Indian Health Service, Contract Support Costs and Department of the Interior, Bureau of Indian Affairs and Bureau of Indian Education, Contract Support Costs are the only amounts available for contract support costs arising out of self-determination or self-governance contracts, grants, compacts, or annual funding agreements for fiscal year 2022 with the Bureau of Indian Affairs, Bureau of Indian Education, and the Indian Health Service: Provided, That such amounts provided by this Act are not available for payment of claims for contract support costs for prior years, or for repayments of payments for settlements or judgments awarding contract support costs for prior years. FOREST MANAGEMENT PLANS 407.The Secretary of Agriculture shall not be considered to be in violation of subparagraph 6(f)(5)(A) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(f)(5)(A)) solely because more than 15 years have passed without revision of the plan for a unit of the National Forest System. Nothing in this section exempts the Secretary from any other requirement of the Forest and Rangeland Renewable Resources Planning Act (16 U.S.C. 1600 et seq.) or any other law: Provided, That if the Secretary is not acting expeditiously and in good faith, within the funding available, to revise a plan for a unit of the National Forest System, this section shall be void with respect to such plan and a court of proper jurisdiction may order completion of the plan on an accelerated basis. PROHIBITION WITHIN NATIONAL MONUMENTS 408.No funds provided in this Act may be expended to conduct preleasing, leasing and related activities under either the Mineral Leasing Act (30 U.S.C. 181 et seq.) or the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) within the boundaries of a National Monument established pursuant to the Act of June 8, 1906 (16 U.S.C. 431 et seq.) as such boundary existed on January 20, 2001, except where such activities are allowed under the Presidential proclamation establishing such monument. LIMITATION ON TAKINGS 409.Unless otherwise provided herein, no funds appropriated in this Act for the acquisition of lands or interests in lands may be expended for the filing of declarations of taking or complaints in condemnation without the approval of the House and Senate Committees on Appropriations: Provided, That this provision shall not apply to funds appropriated to implement the Everglades National Park Protection and Expansion Act of 1989, or to funds appropriated for Federal assistance to the State of Florida to acquire lands for Everglades restoration purposes. PROHIBITION ON NO-BID CONTRACTS 410.None of the funds appropriated or otherwise made available by this Act to executive branch agencies may be used to enter into any Federal contract unless such contract is entered into in accordance with the requirements of Chapter 33 of title 41, United States Code, or Chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation, unless—(1)Federal law specifically authorizes a contract to be entered into without regard for these requirements, including formula grants for States, or federally recognized Indian tribes;(2)such contract is authorized by the Indian Self-Determination and Education Assistance Act (Public Law 93–638, 25 U.S.C. 450 et seq.) or by any other Federal laws that specifically authorize a contract within an Indian tribe as defined in section 4(e) of that Act (25 U.S.C. 450b(e)); or(3)such contract was awarded prior to the date of enactment of this Act. POSTING OF REPORTS 411.(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest.(b)Subsection (a) shall not apply to a report if—(1)the public posting of the report compromises national security; or(2)the report contains proprietary information.(c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days. NATIONAL ENDOWMENT FOR THE ARTS GRANT GUIDELINES 412.Of the funds provided to the National Endowment for the Arts—(1)The Chairperson shall only award a grant to an individual if such grant is awarded to such individual for a literature fellowship, National Heritage Fellowship, or American Jazz Masters Fellowship.(2)The Chairperson shall establish procedures to ensure that no funding provided through a grant, except a grant made to a State or local arts agency, or regional group, may be used to make a grant to any other organization or individual to conduct activity independent of the direct grant recipient. Nothing in this subsection shall prohibit payments made in exchange for goods and services.(3)No grant shall be used for seasonal support to a group, unless the application is specific to the contents of the season, including identified programs or projects. NATIONAL ENDOWMENT FOR THE ARTS PROGRAM PRIORITIES 413.(a)In providing services or awarding financial assistance under the National Foundation on the Arts and the Humanities Act of 1965 from funds appropriated under this Act, the Chairperson of the National Endowment for the Arts shall ensure that priority is given to providing services or awarding financial assistance for projects, productions, workshops, or programs that serve underserved populations.(b)In this section:(1)The term underserved population means a population of individuals, including urban minorities, who have historically been outside the purview of arts and humanities programs due to factors such as a high incidence of income below the poverty line or to geographic isolation.(2)The term poverty line means the poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) applicable to a family of the size involved.(c)In providing services and awarding financial assistance under the National Foundation on the Arts and Humanities Act of 1965 with funds appropriated by this Act, the Chairperson of the National Endowment for the Arts shall ensure that priority is given to providing services or awarding financial assistance for projects, productions, workshops, or programs that will encourage public knowledge, education, understanding, and appreciation of the arts.(d)With funds appropriated by this Act to carry out section 5 of the National Foundation on the Arts and Humanities Act of 1965—(1)the Chairperson shall establish a grant category for projects, productions, workshops, or programs that are of national impact or availability or are able to tour several States;(2)the Chairperson shall not make grants exceeding 15 percent, in the aggregate, of such funds to any single State, excluding grants made under the authority of paragraph (1);(3)the Chairperson shall report to the Congress annually and by State, on grants awarded by the Chairperson in each grant category under section 5 of such Act; and(4)the Chairperson shall encourage the use of grants to improve and support community-based music performance and education. STATUS OF BALANCES OF APPROPRIATIONS 414.The Department of the Interior, the Environmental Protection Agency, the Forest Service, and the Indian Health Service shall provide the Committees on Appropriations of the House of Representatives and Senate quarterly reports on the status of balances of appropriations including all uncommitted, committed, and unobligated funds in each program and activity within 60 days of enactment of this Act. EXTENSION OF GRAZING PERMITS 415.The terms and conditions of section 325 of Public Law 108–108 (117 Stat. 1307), regarding grazing permits issued by the Forest Service on any lands not subject to administration under section 402 of the Federal Lands Policy and Management Act (43 U.S.C. 1752), shall remain in effect for fiscal year 2022. FUNDING PROHIBITION 416.(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network is designed to block access to pornography websites.(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities.HUMANE TRANSFER AND TREATMENT OF ANIMALS417.(a)Notwithstanding any other provision of law, the Secretary of the Interior, with respect to land administered by the Bureau of Land Management, or the Secretary of Agriculture, with respect to land administered by the Forest Service (referred to in this section as the Secretary concerned), may transfer excess wild horses and burros that have been removed from land administered by the Secretary concerned to other Federal, State, and local government agencies for use as work animals.(b)The Secretary concerned may make a transfer under subsection (a) immediately on the request of a Federal, State, or local government agency.(c)An excess wild horse or burro transferred under subsection (a) shall lose status as a wild free-roaming horse or burro (as defined in section 2 of Public Law 92–195 (commonly known as the Wild Free-Roaming Horses and Burros Act) (16 U.S.C. 1332)).(d)A Federal, State, or local government agency receiving an excess wild horse or burro pursuant to subsection (a) shall not—(1)destroy the horse or burro in a manner that results in the destruction of the horse or burro into a commercial product;(2)sell or otherwise transfer the horse or burro in a manner that results in the destruction of the horse or burro for processing into a commercial product; or(3)euthanize the horse or burro, except on the recommendation of a licensed veterinarian in a case of severe injury, illness, or advanced age.(e)Amounts appropriated by this Act shall not be available for—(1)the destruction of any healthy, unadopted, and wild horse or burro under the jurisdiction of the Secretary concerned (including a contractor); or(2)the sale of a wild horse or burro that results in the destruction of the wild horse or burro for processing into a commercial product. FOREST SERVICE FACILITY REALIGNMENT AND ENHANCEMENT AUTHORIZATION EXTENSION 418.Section 503(f) of Public Law 109–54 (16 U.S.C. 580d note) shall be applied by substituting September 30, 2022 for September 30, 2019.USE OF AMERICAN IRON AND STEEL 419.(a)(1)None of the funds made available by a State water pollution control revolving fund as authorized by section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) shall be used for a project for the construction, alteration, maintenance, or repair of a public water system or treatment works unless all of the iron and steel products used in the project are produced in the United States.(2)In this section, the term iron and steel products means the following products made primarily of iron or steel: lined or unlined pipes and fittings, manhole covers and other municipal castings, hydrants, tanks, flanges, pipe clamps and restraints, valves, structural steel, reinforced precast concrete, and construction materials.(b)Subsection (a) shall not apply in any case or category of cases in which the Administrator of the Environmental Protection Agency (in this section referred to as the Administrator) finds that—(1)applying subsection (a) would be inconsistent with the public interest;(2)iron and steel products are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or(3)inclusion of iron and steel products produced in the United States will increase the cost of the overall project by more than 25 percent.(c)If the Administrator receives a request for a waiver under this section, the Administrator shall make available to the public on an informal basis a copy of the request and information available to the Administrator concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Administrator shall make the request and accompanying information available by electronic means, including on the official public Internet Web site of the Environmental Protection Agency.(d)This section shall be applied in a manner consistent with United States obligations under international agreements.(e)The Administrator may retain up to 0.25 percent of the funds appropriated in this Act for the Clean and Drinking Water State Revolving Funds for carrying out the provisions described in subsection (a)(1) for management and oversight of the requirements of this section. LOCAL COOPERATOR TRAINING AGREEMENTS AND TRANSFERS OF EXCESS EQUIPMENT AND SUPPLIES FOR WILDFIRES 420.The Secretary of the Interior is authorized to enter into grants and cooperative agreements with volunteer fire departments, rural fire departments, rangeland fire protection associations, and similar organizations to provide for wildland fire training and equipment, including supplies and communication devices. Notwithstanding section 121(c) of title 40, United States Code, or section 521 of title 40, United States Code, the Secretary is further authorized to transfer title to excess Department of the Interior firefighting equipment no longer needed to carry out the functions of the Department’s wildland fire management program to such organizations.RECREATION FEES421.Section 810 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6809) shall be applied by substituting October 1, 2023 for September 30, 2019.REPROGRAMMING GUIDELINES422.None of the funds made available in this Act, in this and prior fiscal years, may be reprogrammed without the advance approval of the House and Senate Committees on Appropriations in accordance with the reprogramming procedures contained in the explanatory statement described in section 4 of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94; 133 Stat. 2536).LOCAL CONTRACTORS423.Section 412 of division E of Public Law 112–74 shall be applied by substituting fiscal year 2022 for fiscal year 2019.SHASTA-TRINITY MARINA FEE AUTHORITY AUTHORIZATION EXTENSION424.Section 422 of division F of Public Law 110–161 (121 Stat 1844), as amended, shall be applied by substituting fiscal year 2022 for fiscal year 2019.INTERPRETIVE ASSOCIATION AUTHORIZATION EXTENSION425.Section 426 of division G of Public Law 113–76 (16 U.S.C. 565a–1 note) shall be applied by substituting September 30, 2022 for September 30, 2019.PUERTO RICO SCHOOLING AUTHORIZATION EXTENSION426.The authority provided by the 19th unnumbered paragraph under heading Administrative Provisions, Forest Service in title III of Public Law 109–54, as amended, shall be applied by substituting fiscal year 2022 for fiscal year 2019.FOREST BOTANICAL PRODUCTS FEE COLLECTION AUTHORIZATION EXTENSION427.Section 339 of the Department of the Interior and Related Agencies Appropriations Act, 2000 (as enacted into law by Public Law 106–113; 16 U.S.C. 528 note), as amended by section 335(6) of Public Law 108–108 and section 432 of Public Law 113–76, shall be applied by substituting fiscal year 2022 for fiscal year 2019.CHACO CANYON428.None of the funds made available by this Act may be used to accept a nomination for oil and gas leasing under 43 CFR 3120.3 et seq, or to offer for oil and gas leasing, any Federal lands within the withdrawal area identified on the map of the Chaco Culture National Historical Park prepared by the Bureau of Land Management and dated April 2, 2019, prior to the completion of the cultural resources investigation identified in the explanatory statement described in section 4 (in the matter preceding division A of the Consolidated Appropriations Act, 2021 (Public Law 116–260)).TRIBAL LEASES429.Notwithstanding any other provision of law, in the case of any lease under section 105(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5324(l)), the initial lease term shall commence no earlier than the date of receipt of the lease proposal.FOREST ECOSYSTEM HEALTH AND RECOVERY FUND430.The authority provided under the heading Forest Ecosystem Health and Recovery Fund in title I of Public Law 111–88, as amended by section 117 of division F of Public Law 113–235, shall be applied by substituting fiscal year 2022 for fiscal year 2020 each place it appears.ALLOCATION OF PROJECTS431.(a)Within 45 days of enactment of this Act, the Secretary of the Interior shall allocate amounts available from the National Parks and Public Land Legacy Restoration Fund for fiscal year pursuant to subsection (c) of section 200402 of title 54, United States Code, and as provided in subsection (e) of such section of such title, to the agencies of the Department of the Interior and the Department of Agriculture specified, in the amounts specified, and for the projects and activities specified in the table titled Allocation of Funds from the National Parks and Public Land Legacy Restoration Fund–Fiscal Year 2022 in the report accompanying this Act.(b)Within 45 days of enactment of this Act, the Secretary of the Interior and the Secretary of Agriculture, as appropriate, shall allocate amounts made available for expenditure from the Land and Water Conservation Fund for fiscal year 2022 pursuant to subsection (a) of section 200303 of title 54, United States Code, to the agencies and accounts specified, in the amounts specified, and for the projects and activities specified in the table titled Allocation of Funds from the Land and Water Conservation Fund–Fiscal Year 2022 in the report accompanying this Act.(c) Neither the President nor his designee may allocate any amounts that are made available for any fiscal year under subsection (c) of section 200402 of title 54, United States Code, or subsection (a) of section 200303 of title 54, United States Code, other than amounts that are allocated by subsections (a) and (b) of this section of this Act.(d)(1)Concurrent with the annual budget submission of the President for fiscal year 2023, the Secretary of the Interior and the Secretary of Agriculture shall each submit to the Committees on Appropriations of the House of Representatives and the Senate a list of supplementary allocations for Federal land acquisition and Forest Legacy projects at the National Park Service, the U.S. Fish and Wildlife Service, the Bureau of Land Management, and the U.S. Forest Service that are in addition to the Submission of Cost Estimates required by section 200303(c)(1) of title 54, United States Code, that are prioritized and detailed by account, program, and project, and that total no less than half the full amount allocated to each account for that land management agency under the allocations submitted under section 200303(c)(1) of title 54, United States Code.(2)The Federal land acquisition and Forest Legacy projects in the Submission of Cost Estimates required by section 200303(c)(1) of title 54, United States Code, and on the list of supplementary allocations required by paragraph (1) shall be comprised only of projects for which a willing seller has been identified and for which an appraisal or market research has been initiated.(3)Concurrent with the annual budget submission of the President for fiscal year 2023, the Secretary of the Interior and the Secretary of Agriculture shall each submit to the Committees on Appropriations of the House of Representatives and the Senate project data sheets in the same format and containing the same level of detailed information that is found on such sheets in the Budget Justifications annually submitted by the Department of the Interior with the President's Budget for the projects in the Submission of Cost Estimates required by section 200303(c)(1) of title 54, United States Code, and in the same format and containing the same level of detailed information that is found on such sheets submitted to the Committees pursuant to section 427 of division D of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94) for the list of supplementary allocations required by paragraph (1), and for the projects in the Submission of Annual List of Projects to Congress required by section 200402(h) of title 54, United States Code.(e)The Department of the Interior and the Department of Agriculture shall provide the Committees on Appropriations of the House of Representatives and Senate quarterly reports on the status of balances for amounts allocated pursuant to subsections (a) and (b) of this section, including all uncommitted, committed, and unobligated funds. POLICIES RELATING TO BIOMASS ENERGY432.To support the key role that forests in the United States can play in addressing the energy needs of the United States, the Secretary of Energy, the Secretary of Agriculture, and the Administrator of the Environmental Protection Agency shall, consistent with their missions, jointly—(1)ensure that Federal policy relating to forest bioenergy—(A)is consistent across all Federal departments and agencies; and(B)using the best available science, recognizes the benefits of the use of forest biomass for energy, conservation, and responsible forest management; and(2)establish clear and simple policies for the use of forest biomass as an energy solution, including policies that—(A)reflect the carbon benefits of forest bioenergy and recognize biomass as a renewable energy source, provided the use of forest biomass for energy production does not cause conversion of forests to non-forest use;(B)encourage private investment throughout the forest biomass supply chain, including in—(i)working forests;(ii)harvesting operations;(iii)forest improvement operations;(iv)forest bioenergy production;(v)wood products manufacturing; or(vi)paper manufacturing;(C)encourage forest management to improve forest health; and(D)recognize State initiatives to produce and use forest biomass.INCORPORATION OF COMMUNITY PROJECT FUNDING 433.Within the amounts appropriated in the Act, funding shall be allocated in the amounts specified for those projects and purposes delineated in the table titled Incorporation of Community Project Funding included in the report accompanying this Act.FACILITIES RENOVATION FOR URBAN INDIAN ORGANIZATIONS TO THE EXTENT AUTHORIZED FOR OTHER GOVERNMENT CONTRACTORS 434.The Secretary of Health and Human Services may authorize an urban Indian organization (as defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)) that is awarded a grant or contract under title V of that Act (25 U.S.C. 1651 et seq.) to use funds provided in such grant or contract for minor renovations to facilities or construction or expansion of facilities, including leased facilities, to assist the urban Indian organization in meeting or maintaining standards issued by Federal or State governments or by accreditation organizations. RAINY RIVER WATERSHED 435.None of the funds appropriated or otherwise made available by this Act may be used to review or approve a mine plan proposed within the Rainy River Watershed of the Superior National Forest. PERMIT PROHIBITION 436.None of the funds made available by this Act may be used to issue a permit for the import of a sport-hunted trophy of an elephant or lion taken in Tanzania, Zimbabwe, or Zambia. The limitation described in this section shall not apply in the case of the administration of a tax or tariff. TONGASS NATIONAL FOREST 437.None of the funds made available by this Act may be used to plan, design, study, or construct, for the purpose of harvesting timber by private entities or individuals, a forest development road in the Tongass National Forest. This Act may be cited as the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2022.July 6, 2021Committed to the Committee of the Whole House on the State of the Union and ordered to be printed